Digitally signed by
                                                                      Reporter of Decisions
                       Illinois Official Reports                      Reason: I attest to the
                                                                      accuracy and
                                                                      integrity of this
                                                                      document
                               Appellate Court                        Date: 2017.02.21
                                                                      13:57:04 -06'00'




                  People v. Oglesby, 2016 IL App (1st) 141477



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           CARLA OGLESBY, Defendant-Appellant.



District & No.    First District, Fourth Division
                  Docket No. 1-14-1477



Filed             December 15, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 10-CR-21241; the
Review            Hon. James B. Linn, Judge, presiding.



Judgment          Affirmed in part, vacated in part, and remanded.



Counsel on        Cynthia Giacchetti, of Chicago, for appellant.
Appeal
                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Miles Keleher, and Samantha N. Lemke, Assistant State’s Attorneys,
                  of counsel), for the People.



Panel             PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                  with opinion.
                  Justices McBride and Burke concurred in the judgment and opinion.
                                                OPINION

¶1         Defendant Carla Oglesby was charged with several offenses related to the allegedly
       improper steering of government contracts between Cook County and various vendors,
       including two of defendant’s own companies, that were formed while defendant was deputy
       chief of staff for the former president of the Cook County board of commissioners. Following
       a bench trial, the trial court acquitted her of many charges but found her guilty of two counts of
       theft, one count of money laundering, and one count of unlawful stringing of bids.
¶2         Defendant appeals, challenging the sufficiency of the evidence as to each count and the
       sentence imposed, and further argues that one of her convictions for theft must be vacated
       under the one-act, one-crime doctrine.
¶3         We affirm defendant’s convictions for theft. The State presented sufficient evidence that
       defendant intended to permanently deprive the county of the use and benefit of its funds, that
       she obtained or exerted unauthorized control over the funds, and that she engaged in deception.
       We agree with both parties, however, that because both theft convictions were carved from the
       same act, one of the two convictions must be vacated under the one-act, one-crime doctrine.
       We remand to the trial court to determine which of the counts was less serious and should be
       vacated.
¶4         We affirm defendant’s conviction for money laundering. The State sufficiently proved that
       defendant received a kickback from a vendor that was disguised as a legitimate transaction
       between two companies.
¶5         Finally, we affirm defendant’s conviction for bid stringing. The State presented ample
       evidence that defendant improperly designated several vendor contracts in such a way to avoid
       a competitive bidding process so that the preferred vendor would receive the contracts without
       any competition.

¶6                                           I. BACKGROUND
¶7         Because defendant challenges the sufficiency of evidence as to each of her four
       convictions, it is necessary to examine the facts in great detail.
¶8         Cook County’s main governing body is a board of commissioners. See generally 55 ILCS
       5/div. 2-6 (West 2010) (laying out structure, powers, and duties of Cook County board of
       commissioners). The voters of Cook County select a president of the board from among the
       candidates for commissioner. 55 ILCS 5/2-6002 (West 2010).
¶9         At all times relevant to this case, Todd Stroger was president of the Cook County board of
       commissioners. Stroger hired defendant as his deputy chief of staff on February 16, 2010.
       Defendant was arrested in connection with this case on October 4, 2010.
¶ 10       The State’s charges in this case related to several public contracts between various vendors
       that were ostensibly hired to perform public relations work for various departments in Cook
       County. The State charged defendant with organizing (counts I and II) and continuing (counts
       V and VI) a financial crimes enterprise, theft (count III), theft by deception (count IV), money
       laundering (count VII), official misconduct (counts VIII through XIV), and unlawful stringing
       of bids (count XV). After a bench trial, defendant was found guilty of theft, theft by deception,
       money laundering, and unlawful stringing of bids and acquitted of the other charges.


                                                   -2-
¶ 11                               A. The Contracting Process, Generally
¶ 12       Generally, when Cook County contracted with outside vendors for services, those
       contracts were offered up for competitive bidding among various vendors. However, a
       department seeking the services of a particular vendor could seek a “sole-source contract,”
       which was a contract to be performed by a specific vendor without competitive bidding. See
       Cook County Code of Ordinances § 34-139 (amended Mar. 12, 2014) (“Procurements of
       supplies, equipment, goods or services may be made without use of one of the competitive
       processes if there is either only one source or there is a need for the unique or specialized skill,
       experience, or ability possessed by a particular source.”).
¶ 13       In order to obtain a sole-source contract, the head of the department seeking to use a
       particular vendor would complete a “justification letter”—a letter explaining why the
       department needed to use that particular vendor, instead of selecting a bidder through a
       competitive bidding process. See id. (“The Using Agency must submit a letter to the CPO
       justifying the sole source Procurement, and provide any other documents or information
       required by the CPO.”). The letters were sent to the office of the purchasing agent.
¶ 14       In addition, contracts were usually submitted to the Cook County board of commissioners
       for approval. But during defendant’s tenure, contracts valued at less than $25,000 did not need
       to be submitted to the board for approval.
¶ 15       Three other entities also had to sign off on a single source contract in order for it to be
       completed: the office of the purchasing agent, the comptroller, and the chief financial officer
       (CFO) of the county.

¶ 16                                     B. Contracts at Issue
¶ 17       The contracts at issue in this case were all formed between late February 2010 and
       mid-April 2010. They were ostensibly made to serve three projects: (1) a federal grant to assist
       individuals affected by a 2008 flood in suburban Cook County, administered through Cook
       County’s department of homeland security; (2) a federal Department of Energy grant
       administered through Cook County’s department of environmental control; and (3) a project to
       inform the public about the 2010 census to increase turnout.

¶ 18                                       1. Flood Grant Contracts
¶ 19       On February 24, 2010, eight days after defendant had been hired as deputy chief of staff,
       two justification letters were drafted for single source contracts relating to the flood grant. The
       letters were signed by David Ramos, the executive director of the Cook County department of
       homeland security, relating to two vendors who would work for the county on the flood grants:
       CGC Communications, LLC (CGC), and Gary Render. Although Ramos ran the department of
       homeland security, the justification letters were drafted on letterhead from the office of the
       president, i.e., Stroger’s letterhead.
¶ 20       Both justification letters said that CGC and Render would “work in conjunction with the
       Office of the President, the Board of Commissioners, and the Department of Public Affairs and
       Communications in the strategic implementation of media tactics designed to inform residents
       of suburban Cook County of” the flood grant. Both letters said that Ramos had selected these
       particular vendors because of “the vast experiences [they] possess[ ] in areas related, but not



                                                    -3-
       limited to, strategic planning and [their] diverse background[s] in general consumer and
       multicultural media.”
¶ 21       On February 26, 2010, the county issued checks to CGC and Render for $24,975 and
       $24,980, respectively. Bank records showed that CGC deposited the check in its account on
       March 1, 2010. Defendant had set up CGC’s bank account, and it was undisputed that she
       controlled that account.
¶ 22       Ramos testified that Stroger appointed him to be the executive director of the department
       of homeland security in September 2009. Soon after his appointment, he learned that the
       county was “under the gun to disperse the [flood] grant funds.” According to Ramos, if the
       county did not use the grant funds within a certain amount of time, the money would be
       returned to the federal government.
¶ 23       Ramos testified that it was part of his job to inform the public about the availability of the
       grant funds. Ramos spoke to Eugene Mullins, the head of Cook County’s department of public
       affairs and communications (DPAC), about a public relations campaign.
¶ 24       Ramos testified that Mullins brought him the completed justification letters for CGC and
       Render. Ramos signed them, and he acknowledged that he did not review them “with a fine
       tooth [sic] comb.” Ramos added, “I entrusted [Mullins] as DPAC Director that he was going to
       assist my department in getting the word out to the residents of Cook County.” He also thought
       that DPAC would work with the vendors in performing the outreach.
¶ 25       Ramos said that he did not know anything about CGC or Render at the time he signed the
       letters. He did not know that defendant owned CGC. Ramos never spoke to defendant about
       these justification letters.
¶ 26       Prior to being hired as deputy chief of staff, defendant owned and operated CGC.
       Defendant listed CGC on a dual employment form she gave to the county at the beginning of
       her tenure. When defendant took on the job at Cook County, she asked Tesa Anewishki, who
       had been working for CGC as an independent consultant, to take over the responsibility of
       running CGC’s day-to-day operations. Defendant remained in control of CGC’s bank
       accounts, however, and was still its owner.
¶ 27       Anewishki testified that she was not employed by CGC; she worked as an independent
       consultant for the company from late 2008 until 2010.
¶ 28       Anewishki met Mullins in summer or early fall 2009. CGC was working on Stroger’s
       reelection campaign at that time. Mullins said that he liked the way CGC worked, so he told
       Anewishki that he wanted CGC to work on community outreach projects for “all of these grant
       opportunities that people [in Cook County were] not applying for.”
¶ 29       In December 2009, CGC was working for DPAC and Mullins on an outreach program
       informing residents of the county funds available for foreclosure relief. Anewishki testified
       that CGC provided DPAC with “strategic plans” for the foreclosure project. Anewishki
       explained what a media strategy was:
                    “It’s when you develop a plan based off of who your target audience is and you
                craft a plan to reach that audience. So you look at a media’s [sic] demographic profile,
                psychographic profile if they are readers, as well as the service areas that the newspaper
                reaches.”




                                                    -4-
       Anewishki said that the point of this type of planning was to ensure that the target audience
       received the message so that Cook County would “get the most bang for [its] buck in terms of
       media.”
¶ 30       From February 2010, when defendant started working at Cook County, until summer 2010,
       Anewishki was in charge of CGC. But she still did not work there full-time; she kept her own
       clients. Defendant still owned the company, but Anewishki was in charge of billing, banking,
       and payroll.
¶ 31       Anewishki testified that, in early 2010, Mullins said that CGC would start work on an
       outreach program for the flood grant. Anewishki testified as to the work she did on the flood
       grant project:
                    “Well, I continued doing research. So I did the research on the flood areas that were
                the high risk and the mid risk impact areas regarding the floods, looking at
                the—continuously doing the communications audit, giving him recommendations,
                coming up with key messaging, giving him media targets to go after in terms of
                promoting the programs, you know, fliers. It was really about grasp reach based off of
                the demographic [sic] and population. You can’t do things globally. You have to do
                things very grass root [sic] oriented. So giving [Mullins] the recommendations of how
                to reach those audiences.”
¶ 32       She also said that she performed a “communications audit” for the county, which consisted
       of her reviewing the type of outreach that the county had done in the past and determining how
       the county could improve on their public relations techniques. For example, Anewishki
       testified, she recommended that DPAC stop putting Stroger’s face on fliers it distributed
       because he was very unpopular at the time.
¶ 33       Anewishki acknowledged that CGC was paid $24,975 for its work. She explained what
       that fee was for: “Strategic planning, public relations, media planning to buy, creative, because
       when you do a media buy, even though you pay for the cost of the ad, the agency also gets a
       commission, the reporting, personnel, postage, telephone, mileage, supplies.” When asked
       how the figure of $24,975 was reached, Anewishki said that Mullins told her that the budget
       had to be under $25,000. She testified that, if she had performed the work she did for the
       county in the private sector, she would have likely charged somewhere around $50,000.
       Anewishki acknowledged that her work for the county consisted mostly of Internet research.
¶ 34       Christine Geovanis, a communications associate in DPAC, testified that, in April 2010, she
       was assigned to promote workshops and public gatherings that would spread awareness of the
       federal flood grants. She said that the flood grant promotion “was made an extreme priority in
       the department.” She wrote several press releases as part of that assignment.
¶ 35       Geovanis said that, ordinarily, DPAC used county employees to distribute fliers, not
       outside contractors. She could only remember one instance in which an outside vendor had
       been used to do promotion for DPAC.
¶ 36       Geovanis testified that she never worked with CGC from December 2009 through March
       2010, even though a CGC invoice for that period said that it worked with DPAC “to strategize
       and craft promotion.” In fact, she did not work with anyone outside of DPAC in the spring of
       2010.
¶ 37       Geovanis testified that she learned that CGC had taken credit for her work—her press
       releases and research—in April 2010. On cross-examination, she acknowledged that she


                                                   -5-
       received this information from the county’s inspector general and not from her personal
       knowledge.
¶ 38       The parties stipulated to Render’s testimony. Render knew Mullins through professional
       contacts. In January 2010, Mullins approached Render and told him that the county had
       opportunities for people with backgrounds in communications, including an opportunity to
       provide “marketing outreach services to inform suburban residents of a federal flood relief
       grant.” At the time that Mullins told Render about this opportunity, Render was unemployed.
¶ 39       Render prepared a proposal that he submitted to Mullins. The initial proposal listed the
       budget at $27,000, but Mullins lowered that number to $24,980. Mullins also made other
       changes to the draft. Render wound up submitting several drafts of the proposal to Mullins
       before he accepted it.
¶ 40       Render received a check from the county on February 25, 2010, for $24,980. At that time,
       he had performed no work on the contract. Render testified that he intended to perform the
       work pursuant to the contract but did not have the opportunity to do so.
¶ 41       On March 1, 2010, Render withdrew $11,360 in cash. He gave Mullins $9000 outside his
       apartment. Render said that Mullins had asked for the cash in order to pay other vendors.
       Render said that he never met defendant or President Stroger.
¶ 42       Render had agreed to testify after entering into a deferred prosecution agreement with the
       federal government.

¶ 43                             2. Department of Energy Grant Contracts
¶ 44       The next group of contracts dealt with a federal Department of Energy grant.
¶ 45       On February 24, 2010, the same day that Ramos signed the justification letters for CGC
       and Render, a justification letter was also drafted for Arrei Management (Arrei). The letter said
       that Arrei would work with DPAC “to build awareness of the composting and electronic
       collection programs to help resident [sic], business [sic], and other local governments become
       more energy efficient and conscious of conservation initiatives” and with the department of
       environmental control to “effectively communicate the *** Composting and Electronic
       Collection grant program to the 2.5 million resident’s [sic] of Cook County.” The letter said
       that the department of environmental control had selected Arrei because of its “vast experience
       *** in areas related, but not limited to, strategic planning and its diverse background in general
       consumer and multicultural media.” The letter was signed by Kevin Givens, the director of the
       department of environmental control.
¶ 46       On March 18, 2010, Givens signed a justification letter for Michael L. Peery. This letter
       said that Peery would provide the same services as Arrei, using exactly the same language as
       the Arrei justification letter. The letter said that Peery was selected as a sole-source vendor
       because of his “vast experience in areas related, but not limited to, strategic planning and his
       position as a radio and television producer.”
¶ 47       On March 26, 2010, the county wrote checks to Arrei and Peery for $24,995 and $24,980,
       respectively. Defendant had established a bank account for Arrei in 2006. As of December 31,
       2009, Arrei had $16.76 in its account. From that date until March 29, 2010, there were only
       two transactions relating to that account: a withdrawal of $10 and a service fee of $6.76. The
       Cook County check was deposited in Arrei’s account on March 29, 2010.



                                                   -6-
¶ 48       On March 31, 2010, two transfers of $7000 and $4500 were made from Arrei’s account to
       CGC’s accounts. On April 2 and April 9, 2010, three additional transfers resulted in $1500
       being transferred from Arrei to CGC. After a subsequent transfer of $10,000 to a checking
       account held by an individual named Shawn Thompson, Arrei’s bank account had a balance of
       $173.
¶ 49       Givens testified that he was the director of the department of environmental control at the
       time the Arrei and Peery contracts were formed. Givens said that, in 2009, the department was
       selected to receive a $12,695,000 federal block grant “for energy”; in 2010, Givens was
       selected to manage the overall program. The grant money could only be used for specified
       purposes. Givens said that the grant could not be used for public relations or outreach.
¶ 50       In March 2010, Givens had a meeting with defendant and Mullins, where defendant asked
       Givens how the grant money could be used. Givens testified that defendant and Mullins
       brought up the idea of using the grant money for an outreach program, and Givens told them
       the grant money could not be used for that purpose. At trial, Givens testified that he
       double-checked that the grant money could not be used for public relations by calling the
       Department of Energy; he previously told investigators that he had not called the Department
       of Energy to double-check.
¶ 51       Givens said that, after his initial meeting with defendant and Mullins, Mullins had
       presented him with the justification letters for Arrei and Peery. Givens acknowledged signing
       both letters but expressed reservations about doing so. He said that he had drafted justification
       letters in the past and that the justification letters for Arrei and Peery were “not sufficient in
       terms of what [he] consider[ed] a justification letter to be” because they lacked sufficient detail
       about what Arrei and Peery would do. And the proposals that Arrei and Peery had submitted
       lacked the “very detailed information” that such proposals usually had about the cost of a
       contract. Givens said that both the Arrei and Peery proposals were simply “PowerPoint
       presentation[s].”
¶ 52       Givens asked Mullins why both Arrei and Peery would be needed to perform the same
       work for the department, and according to Givens, Mullins replied “that these contracts and
       this activity would help support the legacy of the department in terms of the work that the
       department had begun.” Givens expressed his reservations about the letters to Mullins, and
       they had “a pretty heated back and forth.” Givens testified that “most of the pressure [to sign
       the letters] came from Mr. Mullins.”
¶ 53       Eventually, Givens signed the letters because of the “political pressure” he felt. He said
       that he felt nervous about losing his job if he did not sign the letters because he thought that the
       justification letters had Stroger’s support and approval. He also thought that the public
       relations activities would be funded by the budget of the office of the president, not by the
       federal energy grant.
¶ 54       Anewishki testified that defendant, along with owning CGC, also owned Arrei “at one
       point.” When defendant went to work for Cook County, Mark Carter became the owner.
       Arrei’s bank records indicated that defendant remained listed on the company’s bank accounts.
¶ 55       Anewishki testified that she developed Arrei’s proposal for an outreach campaign, which
       was a PowerPoint presentation with less than 10 slides. Anewishki acknowledged that the
       proposal prepared for Arrei was essentially the same as the proposal prepared for CGC. When
       asked if Arrei did any work pursuant to the contract, Anewishki said, “I do not know. My
       purpose was only to do the initial research as well as the proposal.”

                                                    -7-
¶ 56        The parties stipulated to Peery’s testimony. Peery met Mullins in 2009 and the two became
       friends. In January or February 2010, Peery asked Mullins if Cook County had any “media
       projects” that he could work on. Mullins told Peery that there “were contracts coming up for a
       bid related to media outreach for an energy grant and that Peery should submit a proposal.”
¶ 57        Peery drafted his proposal “based upon a template provided by Mullins.” The amount
       listed in the proposal, $24,985, was an amount that Mullins suggested. Mullins told Peery that
       there “would be less red tape if the contract was for less than $25,000.”
¶ 58        Peery said that, using the $24,985 he received from the county, he intended to purchase
       radio air time, newspaper advertisements, and use social media. But he did not complete an
       invoice bearing his name that was submitted to the county; the first time he saw it was when
       investigators showed it to him. Peery testified that the only work he did was attending two or
       three meetings at the Cook County building.
¶ 59        Peery testified that, on March 26, 2010, Mullins hand-delivered him a check for the full
       amount of the contract. When Mullins gave Peery the check, he told Peery that another,
       unnamed company would be hiring people to pass out fliers for the project and asked Peery for
       cash to pay this other company. Peery agreed to give Mullins the cash “because he was afraid
       to risk his relationship with Cook County in future contracts.” Peery gave Mullins two $6000
       cash payments on two separate occasions: once in the parking lot of an office supply store and
       again at a coffee shop a week later. Mullins told Peery not to tell anyone about the cash.
¶ 60        Peery had no interactions with defendant and did not know her. He agreed to testify
       pursuant to a deferred prosecution agreement with the federal government.
¶ 61        The final contracts relating to the federal Department of Energy grant were made with two
       companies called Alliance Media and Marketing (Alliance) and Urban Rapport, Inc. (Urban
       Rapport). Defendant signed the justification letters for both companies, which were dated
       April 1, 2010.
¶ 62        The justifications letters said that Alliance would work with DPAC “to build awareness of
       the [department of environmental control’s] energy and conservation programs throughout the
       northern and western suburbs of Cook County” in order to “help Cook County residents,
       business [sic], and other local governments become more energy efficient, and cognizant of
       conservation initiatives.” Urban Rapport would work with DPAC “to build awareness of the
       [department of environmental control’s] energy and conservation programs throughout
       suburban Cook County.”
¶ 63        According to the letters, Alliance would target “ ‘hard to reach’ and lower income
       residents” and “develop and disseminate promotional and informational materials throughout
       key locations in Cook County.” Urban Rapport would create a marketing plan to “effectively
       communicat[e] the Department of Environmental Control’s Composting and Electronic
       Collection grant program to the 2.5 million resident’s [sic] of Cook County” and “develop and
       disseminate promotional and informational materials throughout key locations in Cook
       County.”
¶ 64        The letters indicated that Alliance was selected “based upon his [sic] vast experience in
       areas related, but not limited to communications and marketing.” Urban Rapport was selected
       “based upon its vast experience in areas related, but not limited to, strategic planning and
       communications marketing.”



                                                  -8-
¶ 65       The justification letters requested $24,950 for the Alliance contract and $24,975 for Urban
       Rapport, which would be funded out of the budget for the office of the president. On April 2,
       2010, the county wrote checks to Alliance and Urban Rapport for the full amounts of their
       respective contracts.
¶ 66       Defendant signed the Alliance justification letter on behalf of the office of the president.
       Only individuals with “signature authority” from their department in the county could sign
       documents on behalf of the departments. On February 25, 2010, Stroger had given defendant
       authority to sign purchase requisitions on behalf of “all offices under the president.” On March
       3, 2010, Stroger authorized defendant to sign invoices for the comptroller’s office for “all
       offices under the president.”
¶ 67       Both Alliance and Urban Rapport were companies related to an individual named Terrell
       Harris, who was also known as Shorty Capone. We discuss Harris’s involvement with the
       contracts further in a later subsection.

¶ 68                                         3. Census Contracts
¶ 69       The final group of contracts concerned a Cook County program designed to improve its
       residents’ responses to the 2010 census. Defendant signed each justification letter for these
       contracts on behalf of the office of the president.
¶ 70       The first two justification letters were dated April 15, 2010, and related to two individuals
       named Clifford Borner and Kenneth Demos. The letters said that Borner and Demos would
       “immediately begin” an educational campaign regarding the census “by organizing
       ‘door-to-door’ participants throughout south suburban Cook County, and by participating in
       training and informational session [sic].” They both said that Borner and Demos would use
       “multi-media education and public service announcements” to “stress the severe loss of federal
       funds given to other states and municipalities with the loss of programs in Cook County that
       are of an everyday necessity within the southern suburbs.” Both letters said that the president’s
       office had selected Borner and Demos “based upon [their] keen business acumen and ***
       extensive involvement in community affairs.” The letters requested $24,995 and $24,997 for
       Borner and Demos, respectively. The county wrote checks for those amounts to Borner and
       Demos on April 22, 2010.
¶ 71       The parties stipulated to both Borner’s and Demos’s testimonies. Borner testified that he
       owned a lawn care company that “also distribute[d] fliers and other materials.” Mullins
       contacted Borner in March 2010 and asked him if he was available to distribute census
       materials for the county. Mullins indicated that Borner would be working with another
       company but did not specify the name of the other company.
¶ 72       Borner said that he did not draft a proposal for his contract with the county; Mullins drafted
       it while he was on the phone with Borner. Borner’s wife signed the proposal for him after
       Mullins faxed it to them.
¶ 73       Borner received a check for $24,995 from the county on April 22, 2010, even though he
       had not performed any work pursuant to the contract. Borner deposited the check in his bank
       account and purchased a cashier’s check for $12,497.50 payable to his wife. His wife deposited
       that cashier’s check and withdrew $5000 in cash that she gave to Borner. Borner then gave
       Mullins the $5000 in cash, which Mullins said he needed to pay the other company working on
       the census project.


                                                   -9-
¶ 74       Borner said that, eventually, he did some work pursuant to the contract, “including
       distributing promotional material on approximately ten occasions with others.” He also
       attended meetings at a county office building. Mullins ran those meetings and handed out
       prepared fliers. Borner never met defendant or talked to defendant about his proposal.
¶ 75       Demos had run a title insurance company from the mid-1980s until 2009, when it closed.
       He was looking for work in early 2010 and asked Mullins, whom he had known since 1983, for
       a job with Cook County.
¶ 76       Mullins did not offer Demos a job but told him that there was “an opportunity for a Cook
       County contract performing outreach services to increase the number of people responding to
       the national census.” Mullins told Demos that the contract “had to be priced at less than
       $25,000.” Demos said he wrote the first two pages of his three-page proposal for the contract
       but that someone else made changes to his draft, added a section labeled “Objective,” and
       added the third page that listed the $24,997 contract price.
¶ 77       Demos testified that he never met defendant and never did any of the things listed in the
       justification letter signed by defendant. The only work he did pursuant to the contract “was to
       canvas parts of Cicero on three or four occasions for a total of ten hours.” Demos said that, at
       the time he entered into the contract, he intended to perform his part of the bargain.
¶ 78       Around April 22, 2010, Mullins handed Demos a check for $24,997 at the Hard Rock Café
       where Demos was employed. Mullins told Demos that a subcontractor would be doing some of
       the work under the contract, so he asked for half of the check amount in order to pay the
       subcontractor. Demos refused to give Mullins half of the check because he would have to pay
       taxes on the full $24,997; he gave Mullins $8478 in cash instead.
¶ 79       Defendant also signed a justification letter on April 15, 2010, for a company called Griffin
       Media Group (Griffin Media). The letter indicated that the office of the president intended to
       “set up informational sessions for residents throughout Cook County to discuss why
       participating in the census is important to help Cook County increase response.” It noted that
       Cook County’s response rate was lower than the national and state averages and cited figures
       showing that federal programs distributed funds to local governments based on census data.
       The letter listed several demographic groups that, historically, had low response rates for the
       census and indicated that the campaign would be designed to target those groups with
       “educational training, informational sessions and ‘door-to-door’ education outreach.”
¶ 80       But the justification letter for Griffin Media contained no information about Griffin Media
       itself and did not explain why Griffin Media needed to be exempt from the bidding process.
       Griffin Media’s proposal was a seven-page PowerPoint presentation that discussed much of
       the same information as the justification letter.
¶ 81       Griffin Media submitted an invoice to Cook County dated April 16, 2010, for the full
       amount of the contract—$24,995. Cook County wrote Griffin Media a check on April 22,
       2010.
¶ 82       Defendant also signed a justification letter for the Illinois Human Development Council
       (IHDC) on April 16, 2010. This letter largely used the same language as the letters for Borner
       and Demos. Specifically, the letter requested a $24,995 contract for IHDC to help with the
       census project by “by organizing ‘door-to-door’ participants throughout South Suburban Cook
       County, and by participating in training and informational session [sic].” The letter said that
       IHDC would use “multi-media education and public service announcements” to “stress the


                                                  - 10 -
       severe loss of federal funds given to other states and municipalities with the loss of programs in
       Cook County that are of an everyday necessity within the southern suburbs.” And the letter
       said that IHDC was qualified for the contract due to its “extensive involvement in local
       community affairs.”
¶ 83       The parties stipulated to the testimony of Leonard Searcy, who ran IHDC. Searcy said he
       established IHDC in 2009 as a nonprofit corporation designed to perform social service work
       such as employment programs and antiviolence campaigns. In 2010, Searcy was focused on
       soliciting funding for the programs that he wanted IHDC to implement.
¶ 84       Searcy wrote a letter to Mullins about IHDC working for Cook County. He met with
       Mullins shortly thereafter, and Mullins said that he wanted IHDC to do census work. Searcy
       said that he did not prepare the proposal or any other documents for the county on IHDC’s
       behalf; Mullins presented the documents to Searcy after they had already been prepared.
       Mullins, not Searcy, suggested the contract price of $24,995.
¶ 85       Searcy testified that Mullins told him that, if he did not want IHDC to do the work, Mullins
       could hire a subcontractor to do it for $5000. Searcy said that he “understood Mullins to be
       suggesting that if IHDC did not want to perform any actual census outreach work but still
       wanted to receive the contract, IHDC could pay a subcontractor $5000 from the $24,995
       payment from the County, and keep the remaining $19,995 even though IHDC would not have
       done any work.”
¶ 86       Searcy said he began to grow concerned about the contract with the county, so he contacted
       a member of Mullins’s staff named Sean Howard. Searcy asked Howard if the subcontractor
       arrangement proposed by Mullins was typical, and Howard replied that “it was unusual and did
       not seem right.” Searcy asked Howard to tell Mullins that IHDC was no longer interested in
       being involved with the census project.
¶ 87       Searcy said that, a few days later, he received a call from his accountant informing him that
       IHDC had received a check from Cook County for $24,995. Searcy called Mullins’s office
       again and reiterated that he did not want to be involved. Searcy returned the check to the
       county.
¶ 88       Searcy said that he never issued any invoices, including an invoice that had been submitted
       to the county on IHDC’s behalf, and never performed any work pursuant to the contract. He
       had never seen the justification letter signed by defendant until investigators showed it to him.
¶ 89       Searcy had met defendant during Stroger’s last campaign and shortly after she had been
       appointed as his deputy chief of staff. Searcy said that he and defendant only spoke “in
       general” about contracting opportunities and IHDC’s services. Searcy did not discuss the
       census project with defendant.
¶ 90       The final three contracts relating to the census outreach project were awarded to three
       companies: PR Everything A2Z, Citymerge, Inc. (Citymerge), and Mediarazzi International
       (Mediarazzi). The letters used the same language to describe the duties these companies would
       perform as the justification letters for Borner, Demos, and IHDC. And they said that these
       three companies were either qualified for the sole-source contract based on their “keen
       business acumen” or “extensive involvement in local community affairs.”
¶ 91       The justification letters that defendant signed for these four companies were dated April
       15, 2010, and April 16, 2010. Each of the proposals submitted by the companies were
       five-to-six-page PowerPoint presentations that recited similar statistics regarding response


                                                   - 11 -
        rates to the census. Cook County wrote checks for $24,995 to each of the three companies on
        April 22, 2010.
¶ 92        Jaye Williams, the CFO of Cook County in 2010, testified that the county’s budget for
        census research was $200,000. Initially, the $200,000 budget had been broken into two
        contracts, each for $100,000. Eventually, Williams noticed that the budget was reconfigured to
        involve eight contracts, each under $25,000. Williams was “not really” concerned by the fact
        that the contracts had been broken down. Williams testified that Mullins would have been
        responsible for approving the vendors for the census contracts.
¶ 93        Williams testified that, while she was at a conference in San Francisco in mid-April 2010,
        she got a call from her assistant, Cheri Jones. Jones told Williams that people were trying to get
        the census contracts signed, and Williams said she could not because she was out of town.
        Williams testified she later received calls from Joe Fratto, Stroger’s chief of staff, and
        defendant, saying that “we were behind on the census work and we needed to expedite it as
        quickly as possible.” Williams told Jones to sign off on the contracts for her. Williams did not
        know whether the vendors did any work before they were paid.
¶ 94        The parties stipulated to Jones’s testimony, which corroborated Williams’s testimony
        about the urgency defendant expressed regarding the census contracts while Williams was out
        of town. Jones also testified that she had never seen a situation where an invoice was approved
        and a check was issued on the same day.

¶ 95                           C. Terrell Harris, Also Known as Shorty Capone
¶ 96         Anewishki testified that CGC had previously done public relations work for a music
        producer named Terrell Harris, who also went by the name Shorty Capone. Specifically, CGC
        had been doing work for Urban Rapport, which was one of Harris’s companies. Anewishki
        also testified that Griffin Media was “an associate” of Harris.
¶ 97         Anewishki testified that Harris contacted her and told her that Griffin Media was applying
        for a contract with Cook County. Harris asked Anewishki for a copy of one of the proposals
        she had created for either CGC or Arrei when it was applying for a contract with the county.
        Anewishki sent one of the proposals to Harris and reviewed the proposal that Harris had
        drafted.
¶ 98         Ramsen Isaac, an attorney who had represented Harris since 2006, testified regarding the
        formation of several companies related to Harris and various financial transactions involving
        those companies. Isaac used his Interest on Lawyers Trust Account (IOLTA) to perform
        financial transactions on Harris’s behalf.
¶ 99         One company, Beatbangers, LLC (Beatbangers), was formed on June 15, 2007. Isaac was
        the registered agent of Beatbangers, and Harris was the sole manager of the company.
¶ 100        On July 15, 2009, at Harris’s direction, Isaac wrote CGC two checks from his IOLTA
        totaling $15,000. Isaac did not know who owned CGC and had not met defendant.
¶ 101        On April 5, 2010, Isaac filed the articles of incorporation for Griffin Media. Isaac was
        listed as the registered agent, but Isaac testified that Zimbalist Griffin was the owner of Griffin
        Media. Isaac had met Griffin through Harris.
¶ 102        On the same day, Isaac deposited two checks from Cook County to Alliance and Urban
        Rapport, respectively, into his IOLTA, the client trust account he used for Harris. The checks
        totaled $49,925.

                                                    - 12 -
¶ 103       On April 7, 2010, Isaac, drawing on his IOLTA, wrote a check to Beatbangers for $43,925
        and wrote a check to Harris for $6000 (a total of $49,925). The memo line for the Beatbangers
        check read, “Urban, Alliance.”
¶ 104       On April 15, 2010, Isaac filed the articles of incorporation for Citymerge and Mediarazzi.
        Isaac was listed as the registered agent for both companies. Isaac testified that an individual
        named Prentiss Harris owned Citymerge and an individual named Malynda Norris owned
        Mediarazzi. Isaac had met Prentiss Harris and Norris through Harris.
¶ 105       On April 28, 2010, Isaac deposited the checks that Cook County had written to Citymerge,
        Griffin Media, and Mediarazzi, totaling $74,985, into his IOLTA. On April 30, 2010, Isaac
        wrote checks to Citymerge for $12,000, Mediarazzi for $5000, and Beatbangers for $14,995.
        On May 29, 2010, Isaac withdrew $5000 from his IOLTA. He could not recall whether this
        withdrawal was in cash or in a cashier’s check, but the withdrawal slip had a line that read “If
        Purchasing a Cashier’s Check Provide Payee Name,” on which Isaac wrote “Beat Bangers
        LLC.” On June 2, 2010, Isaac wrote Beatbangers another check for $4000 with a memo line
        reading “Citymerge.” On June 28, 2010, Isaac wrote Prentiss Harris a check for $3985. Finally,
        on July 1, 2010, Isaac wrote checks to Zimbalist Griffin for $9985, Malynda Norris for $5000,
        Beatbangers for $3000, and Harris for $1000. The memo line for the July 1 check to
        Beatbangers read “Mediarazzi.” The money paid out from Isaac’s IOLTA from April 30 to
        July 1, 2010, totaled $63,965.
¶ 106       On April 30, 2010, a $5000 check from Beatbangers, dated April 28, 2010, was deposited
        into CGC’s bank account. Anewishki testified that she did not recognize this check; she had
        never seen it before investigators showed it to her.
¶ 107       On July 6, 2010, Urban Rapport was incorporated. Harris was listed as the registered agent
        for the company. Cook County had written Urban Rapport a check for the full value of its
        contract on April 2, 2010.
¶ 108       The Illinois Secretary of State dissolved Griffin Media, Citymerge, and Mediarazzi on
        September 9, 2011, for failing to file an annual report or pay franchise taxes. And it dissolved
        Urban Rapport on December 9, 2011, for the same reasons.

¶ 109                            D. Evidence of Contract Approval Process
¶ 110       Annette Goldsmith, Mullins’s administrative assistant, testified that she began working on
        county contracts in January 2010. Goldsmith said that vendors would submit proposals to
        Mullins for contracts, he would sign off on them, and he would give them to Goldsmith in
        order for her to draft a justification letter. Once the department head signed the justification
        letter, Goldsmith would then submit the justification letter, the vendor’s W-9 tax form, and a
        vendor request form to the comptroller’s office. After the comptroller’s office completed a
        purchase requisition form, Goldsmith would get a purchasing order signed by the office of the
        purchasing agent. She would then submit these documents for signatures by the department
        head, chief of staff, comptroller, and CFO. Once the purchasing order had been signed, the
        vendor could begin working.
¶ 111       Vendors would submit invoices for the work they had performed under the contracts.
        Goldsmith testified that, when she received an invoice, she would complete a 29A form, which
        would describe the work performed by the vendor. She would submit the 29A to the
        comptroller’s office so that the comptroller’s office could write a check to the vendor.


                                                   - 13 -
        Goldsmith said that she would either mail the check to the vendor once it was written, or
        Mullins would ask for the check himself. Goldsmith estimated that the process of getting a
        check to a vendor usually took about two to three weeks.
¶ 112        Goldsmith testified that, after defendant began working at the county, “the time it would
        take to process checks changed dramatically.” Goldsmith noted that vendors began to receive
        checks within 24 hours of submitting an invoice and that they also began to receive checks
        before they had completed any work. Goldsmith admitted that she did not know whether
        vendors were supposed to perform work before they were paid.
¶ 113        Goldsmith testified that she prepared the justification letters for CGC and Arrei. She
        recalled a meeting she had with Mullins and defendant where they told her they “wanted a
        check [for CGC] immediately.” Goldsmith did not know anything about the scope of
        defendant’s authority or her responsibility for processing checks.
¶ 114        Faisal Abbasi, who worked for Cook County from 2002 to 2010, testified that he began as
        the director of financial reporting in the comptroller’s office in 2008. In that position, he was
        responsible for reviewing grant payments, 29A forms, purchase orders, and vendor invoices.
¶ 115        Soon after defendant took office as deputy chief of staff, she approached Abbasi and asked
        him general questions about the contracting process, including how vendors got paid.
        Defendant explained that she wanted to know because the board of commissioners did not like
        Stroger, which meant that Stroger could not “get stuff done” through the board. Abbasi told
        defendant that contracts under $25,000 did not need to get approved by the board and that
        sole-source vendors were not subject to the bidding process. He also showed defendant how to
        write a justification letter for a sole-source vendor. Defendant told Abbasi that the process
        seemed long and asked for Abbasi’s help in getting through it.
¶ 116        A few days later, Abbasi met defendant at her office, and she gave him the packages for
        CGC and Render. She asked him to expedite the process for approving those two contracts
        because the grant program in the department of environmental control “was having issues for
        some time and it was one of the priorities to get it back on track.” She said that she wanted the
        checks for CGC and Render “immediately.”
¶ 117        Abbasi brought the documents for the purchasing department for signatures. He also
        helped defendant complete the 29A forms—the forms used to authorize the issuance of a check
        to a vendor.
¶ 118        Abbasi testified that he received checks for CGC and Render the same day that defendant
        had given the justification letters to him. He delivered those checks to defendant.
¶ 119        Abbasi followed the same expedited process for the Peery and Arrei contracts. He also
        delivered the checks for those vendors to defendant.
¶ 120        The parties stipulated to the testimony of Constance Kravitz, who was the comptroller of
        Cook County during the relevant period. Her responsibility was to oversee the county’s
        finances, including all budgetary appropriations, expenditures, encumbrances, and revenues.
        She said that it was “not the policy of the Comptrollers’ [sic] office to prepay vendors in
        advance of the performance of service or delivery of goods for expenditures under
        $25,000.00.”
¶ 121        As the comptroller, Kravitz was Abbasi’s supervisor. But, according to Kravitz, she “felt as
        if she [was] unable to monitor his activity, work product or correct his performance because he



                                                   - 14 -
        is a Grade 24, a Shakman-exempt employee.”1 Kravitz said that, in February 2010, Abbasi
        told her that defendant “intended to do a sweep of the offices.” Kravitz said she felt threatened
        by this comment.
¶ 122       Kravitz also testified that Abbasi “spent a fair amount of time in [defendant’s] office.” She
        said that she learned that defendant and Abbasi had “circumvented the normal process of
        submitting requests for payment and issuing checks to vendors” in order to get checks for CGC
        and Render immediately. Kravitz acknowledged that she signed the purchase requisitions and
        29A forms for many of the vendors involved in this case.
¶ 123       Carmen Triche-Colvin served as the purchasing agent in the office of the purchasing agent
        from 1990 until January 2011. Triche-Colvin estimated that, at the beginning of 2010, three
        percent of all county contracts were both sole-source contracts and under $25,000. Around
        March 2010, Triche-Colvin noticed a “marked increase” in the number of contracts under
        $25,000 being formed. While she acknowledged that the county entered into hundreds of
        contracts for less than $25,000 per year, she found it unusual that so many sole-source
        contracts under $25,000 were being processed.
¶ 124       Triche-Colvin noticed other unusual aspects about the contracting process in 2010. She
        noticed that the justification letters for the CGC and Arrei contracts were written on letterhead
        from the office of the president, which she said was “highly unusual” because she would have
        expected them to be on the letterhead of the department heads requesting the sole-source
        contracts (i.e., Ramos and Givens).
¶ 125       Triche-Colvin said that contract packages usually took about 7 to 10 business days to
        process. But she noticed that, in 2010, Abbasi had begun to personally bring down some
        contracts for her signature, which she also found unusual. When she asked Abbasi why he was
        bringing down the contracts himself, he replied that “[h]e was directed to by the Office of the
        President.”
¶ 126       Triche-Colvin also testified that it was “very unusual” for a deputy chief of staff to have
        signature authority for every office under the president as defendant did. She said that she had
        “never seen that before.”
¶ 127       Triche-Colvin testified that, as the purchasing agent, she did not examine the qualifications
        of vendors given sole-source contracts. Instead, she relied “on the expertise of the department
        to provide [her] with vendors who can provide those services.” Triche-Colvin remembered
        sending back a few justifications letters for having insufficient detail but said that she signed
        off on them when the detail was added.
¶ 128       The parties stipulated to the testimony of Tanya Sitkovski, an accounts payable coordinator
        with the county in 2010, who was responsible for approving payments and obtaining checks
        for county vendors. She testified that, for the contracts at issue, Abbasi told her that he needed

            1
             The term “Shakman” refers to the consent judgments reached in Shakman v. Democratic
        Organization, No. 69 C 2145 (N.D. Ill. May 5, 1972) (consent judgment), which prohibited Cook
        County from making employment decisions for political reasons. See Cook County Government,
        Shakman       Information/Employment        Plan,     https://www.cookcountyil.gov/service/shakman-
        compliance-office (last visited Dec. 2, 2016). A Shakman-exempt position “is one that involves policy
        making to an extent or is confidential in such a way that political affiliation is an appropriate
        consideration for the effective performance of the job.” Cook County Government, Exempt Positions,
        https://www.cookcountyil.gov/service/exempt-positions (last visited Dec. 2, 2016).

                                                     - 15 -
        checks immediately. She never spoke to defendant or Mullins about the contracts.

¶ 129                                     E. Evidence of Investigation
¶ 130       Patrick Blanchard, Cook County’s inspector general since 2008, testified that he began to
        investigate defendant after a television news report indicated that CGC had a contract with the
        county and that defendant owned CGC. He began to view his investigation as a criminal
        investigation when he learned that Arrei had also received a contract.
¶ 131       Blanchard testified that “the law *** requires the justification why a no bid contract is
        justified in this case in that typically a no bid contract may be entered into if there is only one
        contractor in the world or two contractors in the world.” He testified that there was “nothing”
        unique about CGC or Arrei that would justify a sole-source contract, “nor was there nothing
        [sic] unique about the proposed work.” He said that the justification letters for the companies,
        which referred to the companies’ “vast experience” were “glaringly false.” He testified that
        this was particularly the case for Arrei, as it “was a company that had done no business for at
        least two years prior to our investigation extending back to January 1st of 2009, and during the
        course of our investigation it became very clear to me that Arrei was not capable of doing
        anything unique at all.”
¶ 132       Blanchard also testified that he uncovered no evidence of any work performed by CGC or
        Arrei under their contracts. He did not consider the work of drafting a proposal “as being work
        performed.” He acknowledged receiving the research that Anewishki had testified to but said
        that it “appeared to be just general research on general PR topics that could be easily generated
        in a computer search.”
¶ 133       Blanchard similarly testified that Peery and Borner performed “no substantive work”
        pursuant to their contracts and that “the work itself also was not the type of work that should
        ever justify a sole source, that the work itself [was] so basic.”
¶ 134       Blanchard also testified that there was nothing unique about any of the other vendors
        involved in this case, and he did not find any evidence of any work performed by them.
¶ 135       On cross-examination, defense counsel asked Blanchard whether he or anyone in his office
        had any experience in media or public relations work, and he replied, “No, other than we’re all,
        you know, 50 years old and professionals.” When defense counsel asked whether other
        individuals in the county other than defendant had responsibility for signing off on these
        contracts, Blanchard testified:
                 “[D]uring the course of our investigation it became clear that Ms. Oglesby is not only
                 the deputy chief of staff but she’s a very strong person, and she had the ability and she
                 exercised that ability to ensure that documents were signed so as to shorten the process
                 for cutting checks.”
        But, he acknowledged, Triche-Colvin and others could have stopped a contract from being
        approved.

¶ 136                      F. Closing Arguments and Trial Court’s Findings
¶ 137      The State argued that defendant and Mullins conspired to promote “a fraudulent vendor
        scheme.” Defense counsel argued that the State presented no evidence of any agreement
        between defendant and Mullins, that the State could not prove that defendant exercised
        unauthorized control over the county funds because they had been approved by county

                                                    - 16 -
        officials, and that most of the vendors testified that they intended to perform work pursuant to
        the contracts.
¶ 138       The court began its findings by noting that it was “eye popping,” “disheartening,” and
        “shocking” to hear “about this panic to take money that the federal government made available
        for one purpose and make sure that it gets spent, no matter what, in the manner in which has
        been described at this trial.”
¶ 139       The court found that, soon after defendant started working at the county, she was given
        broad signature authority and numerous contracts under $25,000 began to be signed. The court
        noted that these contracts avoided “a full vetting and a hearing” before the county board. The
        court also found that defendant “sought out information and put pressure on people to get
        checks cut almost immediately, before any work was done.”
¶ 140       The court found that the cash payments that some of the vendors made to Mullins were
        “obvious kickbacks.” It also found that “[s]ome of the money in convoluted fashions went to
        companies under the sole control of [defendant], particularly the Arrei company and the CGC
        company.”
¶ 141       The court acquitted defendant of the organizing and continuing financial crimes charges
        (counts I, II, V, and VI) on the basis that the State had not proved the existence of an agreement
        between her and the other alleged members of the conspiracy. The court said:
                “I don’t know that all of them were looking to get all the money for no work
                whatsoever; perhaps, very little work, and having some easy money and appeared to be
                a little naïve and some of them had never worked for the County before, and weren’t
                sure about how things worked, may have been a little surprised by this.
                     But I don’t know that there was an actual total meeting of the minds between
                [defendant] and all these other people, as far as they were all scheming together to steal.
                I think that may have been an end result, but it wasn’t necessarily something that was
                planned together.”
¶ 142       The court also acquitted defendant of the official misconduct charges (counts VIII through
        XIV), finding that the State had not proved that defendant knew that she was violating the
        various ordinances she had been charged with violating. See 720 ILCS 5/33-3(b) (West 2010)
        (individual commits official misconduct when he “[k]nowingly performs an act which he
        knows he is forbidden by law to perform”).
¶ 143       The court found defendant guilty of theft (count III) and theft by deception (count IV).
        With respect to the two theft counts, the court stated:
                     “I find that these *** contracts were concocted as a fraud. There was never an
                intention to legitimately use County taxpayer money and put to any kind of good use;
                but rather, this was a scheme and a fraud and a premeditated course of conduct to
                extract money, some of it going back directly to Ms. Oglesby and some of it going to
                other people, but all of it was being executed with her help and participation, with Gene
                Mullins and these justification letters which she signed and which she was pressuring
                people like Mr. Givens and Mr. Ramos to participate in.”
        The court also found that the total amount of money taken from the county was “over
        $300,000, close to $325,000.”
¶ 144       The court found defendant guilty of money laundering (count VII), saying, “The manner in
        which the funds were gone from bank to bank, and place to place, and money going through

                                                    - 17 -
        this Shorty Capone/Terrell Harris and some coming back to her own company, this is exactly
        what money laundering is about.”
¶ 145       Finally, the court found defendant guilty of unlawful bid stringing (count XV), stating,
        “Dividing up these contracts to get them under the radar of the County Board to—in amounts
        under $25,000 has indeed been proven beyond a reasonable doubt.”

¶ 146                                       G. Posttrial Proceedings
¶ 147       Defendant filed a motion for new trial. Defense counsel argued that, in order to prove the
        theft charges, the State was required to prove that defendant “knew or intended that the work
        on the vendor contracts would not be performed.” Counsel pointed out that some of the
        vendors said they intended to do the work.
¶ 148       Defense counsel also noted that most of the conduct in setting up the contracts was
        performed by Mullins, not defendant. The court noted that defendant could have been held
        accountable for Mullins’s conduct, and defense counsel replied that, to be accountable, “she
        would have to be working with him,” but the State presented no evidence of defendant and
        Mullins working together on the contracts.
¶ 149       Ultimately, while acknowledging that defendant had a conflict of interest when she steered
        the contracts to CGC and Arrei, defense counsel argued that the mere existence of a conflict of
        interest was not tantamount to theft.
¶ 150       Defense counsel also argued that Blanchard’s testimony was inadmissible because it was
        largely “incredible hearsay and unsupported speculation and opinion testimony that was relied
        on by the State in their [sic] closing argument.”
¶ 151       The court rejected the notion that defendant was not involved in the contracting process,
        noting that she was “named on many of these justification letters to say that we have to get
        these contracts done.” And the court did not find Anewishki “to be particularly credible”
        regarding the work that CGC and Arrei allegedly performed under the contracts. Rather, the
        court found that “[t]he work *** was really nothing more than applying for these contracts and
        getting money.” The court also noted that all of the justification letters were nearly identical
        and that “this rushing and urgency to get the money paid immediately [was] further evidence of
        what was actually going on.”
¶ 152       With respect to the argument that the State had to prove that defendant knew the work
        would not be completed, the court said:
                “I don’t think she cared one way or the other whether the work was done. Even if some
                work was done, she was interested in the money that was being distributed. It wasn’t
                about the work. And in most cases little or no work [was] done at all.”
¶ 153       The court also rejected the notion that Blanchard’s testimony should have been excluded.
        The court described his testimony as “the bridge between the county’s own investigation and
        law enforcement” because “he explained how the matter got from matters happening within
        the county to law enforcement’s attention.” The court “assure[d]” defense counsel that he did
        not consider any of the things people said to Blanchard for the truth of the matter asserted in
        those statements; the court simply considered them for “why he kept doing what he kept doing
        and he kept investigating further in finding out more information.”
¶ 154       The court sentenced defendant to 78 months’ imprisonment on both theft counts, 60
        months’ imprisonment on the money laundering count, and 36 months’ imprisonment on the

                                                   - 18 -
        unlawful bid stringing count. Defendant filed this appeal.

¶ 155                                           II. ANALYSIS
¶ 156                                A. Sufficiency of Evidence of Theft
¶ 157        Defendant raises several challenges to the sufficiency of the State’s evidence as to counts
        III and IV, which alleged that defendant committed theft (720 ILCS 5/16-1(a)(1) (West 2010))
        and theft by deception (720 ILCS 5/16-1(a)(2) (West 2010)), respectively.2
¶ 158        Defendant contends that the State failed to prove her guilty of either offense beyond a
        reasonable doubt for five reasons: (1) it failed to prove that she had the requisite intent for
        either offense; (2) it failed to prove that she stole over $100,000 of the county’s property,
        which elevated her theft convictions to Class X offenses; (3) it failed to prove that she deceived
        anyone in order to prove her guilty of theft by deception; (4) it failed to prove that she
        committed either offense “with at least three others,” as the State alleged in the indictment; and
        (5) it failed to prove that she obtained unauthorized control over the county’s property for
        purposes of the theft conviction.
¶ 159        When reviewing the sufficiency of the State’s evidence, we determine whether a rational
        trier of fact, viewing the evidence in the light most favorable to the State, could have found the
        essential elements of the crime beyond a reasonable doubt. People v. Ross, 229 Ill. 2d 255, 272
        (2008). We will not substitute our judgment for that of the trier of fact with regard to the
        credibility of witnesses, the weight to be given to each witness’s testimony, or the reasonable
        inferences to be drawn from the evidence. Id. A defendant’s conviction will not be set aside
        unless the evidence is so improbable or unsatisfactory that it creates a reasonable doubt as to
        his guilt. People v. Siguenza-Brito, 235 Ill. 2d 213, 225 (2009).
¶ 160        As is clear from the abundant evidence detailed above, there were many vendor contracts at
        issue in this case, and defendant had varying degrees of involvement with each one. Thus,
        before we delve into the individual arguments concerning the sufficiency of the evidence, a
        brief summary of the State’s evidence concerning defendant’s involvement in each of the
        vendor contracts is helpful:
                     1. The CGC Contract: Defendant owned the company, instructed Abbasi to
                 expedite payment to CGC, and received the check to CGC from Abbasi. The money
                 paid to CGC went into accounts controlled by defendant.
                     2. The Arrei Contract: Defendant owned the company, she personally received the
                 check to Arrei from Abbasi, and the money paid to Arrei was put into an account
                 controlled by defendant. Defendant and Mullins also proposed using the energy grant
                 funds for outreach, which is what Arrei ultimately contracted to perform.
                     3. The Render Contract: Defendant instructed Abbasi to expedite payment to
                 Render and received the check for Render from Abbasi.

            2
             Actually, both counts III and IV alleged that defendant committed the offense of theft, as
        subsection 16-1(a) of the Criminal Code of 1961 (720 ILCS 5/16-1(a) (West 2010)) defines all of its
        subsections as “theft.” Subsection 16-1(a)(1) (720 ILCS 5/16-1(a)(1) (West 2010)) provides that a
        defendant commits theft when she obtains or exerts unauthorized control over the property of another;
        subsection 16-1(a)(2) (720 ILCS 5/16-1(a)(2) (West 2010)) provides that a defendant commits theft
        when she obtains by deception control over the property of another. For clarity’s sake, we refer to the
        offense in subsection 16-1(a)(1) as theft and the offense in subsection 16-1(a)(2) as theft by deception.

                                                       - 19 -
                    4. The Peery Contract: Defendant and Mullins proposed using grant funds to pay
                for outreach programs like the one for which Peery received a contract. Defendant
                personally received the check for Peery from Abbasi.
                    5. The Borner Contract: Defendant signed the justification letter. Defendant also
                called Jaye Williams, Cook County CFO, to get the contract expedited.
                    6. The Demos Contract: Defendant signed the justification letter. Defendant also
                called Jaye Williams, Cook County CFO, to get the contract expedited.
                    7. The IHDC Contract: Defendant signed the justification letter. Defendant also
                called Jaye Williams, Cook County CFO, to get the contract expedited.
                    8. Contracts with Companies Related to Terrell Harris (Alliance, Urban Rapport,
                Griffin Media, Citymerge, Mediarazzi): Defendant had a prior relationship with Harris,
                for whom she had performed public relations work. Anewishki, working for CGC, sent
                Harris a template for the contract proposals she had used for Arrei and CGC because
                Harris was going to apply for a contract. Defendant signed the justification letters for
                each of these companies. Shortly thereafter, on April 30, 2010, another of Harris’s
                companies, Beatbangers, paid CGC $5000, a check that Anewishki testified she did not
                recognize and had never seen before it was shown to her by investigators.
¶ 161       We now turn to the individual arguments raised by defendant concerning the sufficiency of
        the evidence.

¶ 162               1. Intent to Permanently Deprive County of Use or Benefit of Money
¶ 163       Defendant was convicted of theft and theft by deception. A person commits theft when she
        knowingly “[o]btains or exerts unauthorized control over property of the owner.” 720 ILCS
        5/16-1(a)(1) (West 2010). A person commits theft by deception when she “obtains by
        deception control over property of the owner.” 720 ILCS 5/16-1(a)(2) (West 2010). In
        addition, relevant to this case, for each of these theft offenses, the State must prove that the
        defendant “intends to deprive the owner permanently of the use or benefit of the property.” 720
        ILCS 5/16-1(a)(1)(A), (a)(2)(A) (West 2010). It is proof of this latter element, regarding
        permanent deprivation of the use or benefit of the property, that defendant first challenges. We
        should begin by discussing what this language means, as the offense of theft covers many
        different scenarios.
¶ 164       The “theft” charged in this case does not involve the stealing of a piece of tangible property
        like a diamond necklace or a painting but rather concerns a “situation[ ] in which a defendant
        contracts with a person to perform services or deliver goods. The defendant then accepts
        money, but does not perform the contract.” People v. Riner, 234 Ill. App. 3d 733, 736 (1992).
        By receiving the owner’s money but failing to render the agreed-upon performance, the
        contractor has deprived the owner of the use or benefit of that money. Id.
¶ 165       Relying on this principle, defendant argues that the State failed to prove that she intended
        that the vendors would not perform the contracted services in exchange for the county money
        they received.
¶ 166       Direct evidence of such intent is rarely available. People v. Rolston, 113 Ill. App. 3d 727,
        731 (1983). Evidence of a defendant’s intent may be inferred from the facts and circumstances
        surrounding the alleged theft, including the act of the theft itself. People v. Kotero, 2012 IL
        App (1st) 100951, ¶ 31.

                                                    - 20 -
¶ 167       Defendant notes that nine of the vendors testified that they intended to perform services
        pursuant to the contracts and that Mullins was the one who arranged the contracts, not
        defendant. Defendant contends that, while there may have been a breach of contract between
        the vendors and the county, a breach of contract does not show any intent to permanently
        deprive the county of the use or benefit of its money.
¶ 168       It is true that “[a] defendant’s failure to fulfill a contract is not proof of a specific intent to
        defraud.” Rolston, 113 Ill. App. 3d at 732. Thus, “[w]here the defendant’s actions between the
        time of the contract and the arrest manifest an intention to perform the contract, a conviction
        for theft *** should not stand.” Riner, 234 Ill. App. 3d at 736. But the mere assertion that the
        defendant has “not gotten around to performing the contract will not negate the intent to
        permanently deprive.” Id. at 737.
¶ 169       Viewing the evidence in the light most favorable to the State, we find sufficient evidence to
        demonstrate that defendant intended that the vendors would not perform the contracts at issue.
        As discussed more fully below, the evidence showed that (1) defendant’s own companies,
        which received two of the contracts, either did not perform the contract at all or performed such
        negligible work as to amount to nothing more than a token pretense of performance; (2) other
        vendors similarly performed either no work or negligible work; (3) defendant prepaid the
        vendors for their work, contrary to established protocol, leading to the permissible inference
        that they were never expected to actually perform; (4) many of the companies receiving these
        sole-source contracts for their supposedly unique, specialized services had only just formed as
        companies or otherwise had nothing in terms of credentials that indicated their suitability for a
        no-bid contract, again leading to the permissible inference that they were never expected to
        actually perform the work; (5) defendant personally profited from many of the contracts, either
        because the county money went to her own companies or because she received a kickback
        from the vendors, suggesting that defendant’s true concern was personal enrichment and not
        performance of the work; and (6) defendant’s drafting of justification letters for these contracts
        as sole-source contracts, as well as the valuing of the contract amounts at just under $25,000 to
        avoid county board scrutiny of the contracts, could lead a rational finder of fact to infer guilty
        knowledge on defendant’s part, as she went to great lengths to avoid any public scrutiny of
        these contracts.
¶ 170       The evidence at trial showed that defendant facilitated the formation of the contracts with
        private vendors, two of which belonged to her. Defendant signed justification letters for some
        of these vendors that reiterated the same generic descriptions of the work the vendors were
        being hired to perform, as well as the same vague descriptions of the companies’ qualifications
        as sole-source vendors.
¶ 171       Several of the companies appeared to be fronts designed solely to obtain money from the
        county. Griffin Media was incorporated on the same day defendant had signed off on the
        justification letter and 29A form for that company. Citymerge and Mediarazzi were
        incorporated on April 15, 2010, one day before defendant signed off on justification letters
        extolling their “extensive involvement in local community affairs.” Urban Rapport was not
        even in existence when defendant signed off on paying it for its allegedly “vast experience in
        *** strategic planning and communications marketing”; the company would not be
        incorporated until more than three months later. And each of Griffin Media, Citymerge,
        Mediarazzi, and Urban Rapport would be dissolved less than two years after they were created.
        Moreover, most of the money that these companies received was transferred to other

                                                      - 21 -
        companies or individuals, including Harris and his company Beatbangers. The fact that these
        entities essentially operated as shell companies, despite defendant approving letters praising
        their experience, further supports the notion that defendant did not actually intend to find
        legitimate vendors who would actually perform the work that they were supposed to perform.
¶ 172       Likewise, Arrei was a barely existent company. Before receiving the Cook County check,
        Arrei had less than $20 in its bank account for several months. And after the check was
        deposited in Arrei’s account, it was soon depleted again, mostly by transfers of money from
        Arrei to CGC. Anewishki testified that she was not sure whether Arrei even had an office, even
        though she had completed the contract proposal on Arrei’s behalf.
¶ 173       Similarly, IHDC, while appearing to be a legitimate nonprofit corporation, had only been
        established in 2009, a year before it was awarded a sole-source contract based on its “extensive
        involvement in community affairs.” In actuality, according to its founder Leonard Searcy,
        IHDC had done almost nothing except to seek funding for its operations. Other vendors had
        limited or no experience in public relations or government media campaigns. For example,
        Borner ran a lawn care business, and Demos ran a title company.
¶ 174       The fact that none of the companies actually had the experience that was described in the
        justification letters shows that defendant misrepresented their capabilities to the county. A
        reasonable trier of fact could conclude that, by making such misrepresentations, defendant
        simply wanted to form contracts from which she or Mullins could receive kickbacks—not that
        she intended to form legitimate contracts that would result in the performance of legitimate
        work.
¶ 175       Furthermore, defendant received compensation from several of the contracts. Obviously,
        the CGC and Arrei contracts directly benefited defendant, as their checks were immediately
        deposited into accounts that defendant controlled. And the money given to Arrei was
        transferred to CGC, directly enriching defendant’s company. Moreover, Beatbangers, a
        company related to Terrell Harris, paid CGC $5000 soon after numerous other companies
        established by Harris had received contracts through the county. Anewishki testified that she
        had never seen that $5000 check before, even though she had allegedly been tasked with
        running CGC—including its billings—while defendant worked for the county. It was not
        unreasonable for the court to conclude that the $5000 check was a kickback that defendant
        received in exchange for giving contracts to Harris’s various corporate entities. The fact that
        defendant personally benefitted from these contracts further shows that defendant did not
        intend to steer contracts to these vendors so that they would perform the work, but rather that
        she did so to enrich herself.
¶ 176       It is true that Anewishki testified that she performed CGC’s contract by conducting
        research, performing a communications audit, and planning out the county’s marketing
        campaign for the flood grant. But the trial court found that she was not credible. And the trial
        court had the research performed by Anewishki available to view. Reviewing the record,
        including the research Anewishki performed, it was not unreasonable for the trial court to
        conclude that the work she had done was simply an attempt to cover defendant’s tracks. The
        research included in the record largely consists of printed-off copies of newspaper articles or
        promotional materials CGC had received from the county. Other than the brief, generic
        PowerPoint proposals submitted to the county for the contract, the record shows no original
        content created by Anewishki as part of the CGC-Cook County contract.


                                                   - 22 -
¶ 177        And with respect to Arrei, defendant’s other company, Anewishki admitted that the only
        work she did was to prepare a proposal. The trial court could reasonably conclude that any
        work done by Anewishki was simply an attempt to create some minimal evidence of work
        rather than an actual attempt to perform the contract.
¶ 178        Importantly, the work that Anewishki claimed to have done for CGC fell far short of the
        work described in the CGC justification letter, which asked for $24,975. That letter said that
        CGC would work with DPAC “in the strategic implementation of media tactics designed to
        inform residents of suburban Cook County of a grant that is available for those affected by the
        floods of 2008.” Yet according to Anewishki, she did not implement any specific tactics with
        DPAC; she simply provided Mullins with initial information about the floods and about certain
        media outlets. No plan was ever developed.
¶ 179        Similarly, CGC’s proposal for the $24,975 contract said that its responsibilities would
        include the development of a “detailed strategic outreach plan and timeline,” the “[e]xploration
        and outreach to target media and audiences,” the scheduling of “media opportunities for
        county staff to talk about the success of the program,” the distribution of “monthly press
        releases,” the drafting of “program materials” to distribute at unspecified “targeted locations
        and events,” the development of benchmarks to measure the success of the program, the
        creation of monthly progress reports, and “[o]ngoing consultation.” Yet Anewishki admitted
        that she did some initial research and drafted a proposal, saying that work was sufficient to
        justify the full $24,975 price. Given the gulf between the amount of work outlined in CGC’s
        proposal and the amount of work Anewishki said she did to complete the contract, we reject
        defendant’s claim that the State failed to prove that CGC did not perform the contract.
¶ 180        With respect to the other vendors, most did nothing to perform on the contracts. Certainly,
        none did anything approaching the amount of work described in the justification letters that
        defendant signed or in the proposals that the vendors submitted to the county.
¶ 181        While a few attended meetings or, in Borner’s case, distributed promotional materials 10
        times, this court has held that “a token pretense at performing the contract is insufficient to
        overturn a *** finding [that] the defendant intended to permanently deprive the owner of the
        use and benefit of the money.” Riner, 234 Ill. App. 3d at 737; see also People v. McManus, 197
Ill. App. 3d 1085 (1990); People v. Wheadon, 190 Ill. App. 3d 735 (1989).
¶ 182        For example, in Wheadon, 190 Ill. App. 3d at 736, the defendant was an attorney for a
        township park district board whose company was hired by the board to solicit bids and enter
        into contracts to rehabilitate one of the district’s buildings. The board gave the defendant a
        $5000 check to find and supervise the subcontractors, but the defendant deposited the check in
        his own bank account. Id. at 736-38. The defendant advertised the availability of contracts in
        the newspaper and met with two general contractors, who gave him estimates on the work they
        would perform. Id. at 737. The defendant took no action on the estimates for 2½ years. Id. at
        739.
¶ 183        The court concluded that the defendant possessed the intent to permanently deprive the
        board of the use and benefit of its money when he immediately deposited its funds in his own
        account, despite his “token pretense of fulfilling the contract.” Id. at 740. The court noted that
        the funds were for the repair work on the building, not a fee for the defendant’s services, but
        the defendant immediately deposited the check in his bank account. Id. at 739. And the court
        highlighted the fact that the defendant had done very little to complete the contract, despite
        taking the full amount allocated for the project by the board. Id. at 739-40.

                                                    - 23 -
¶ 184       Similarly, in this case, any steps taken to complete the contracts appeared to be token
        pretenses of fulfilling the county contracts. Most of the vendors performed no work, and those
        that did completed simple tasks. The trial court could reasonably conclude that the work
        performed by the vendors was insufficient to negate the evidence that defendant intended to
        permanently deprive the county of the use and benefit of its funds.
¶ 185       Moreover, the State presented circumstantial evidence that tended to show defendant’s
        guilty knowledge. Each contract was for a price just a hair below $25,000, the threshold
        amount requiring approval by the Cook County board of commissioners. And each of these
        contracts were sole-source, meaning they would not be subjected to a competitive bidding
        process. While defendant claims that there was no evidence that she made these decisions
        about the structure of the contracts, Abbasi testified that defendant asked him about ways to
        circumvent the board because it did not like Stroger. And he explained to her that single-source
        contracts under $25,000 would not be submitted to the board. The fact that each of these
        contracts were sole-source contracts, valued at just under $25,000, supports an inference that
        defendant recognized the illegitimacy of these contracts and tried to shield them from outside
        scrutiny and procedural safeguards.
¶ 186       Last, but by no means least, the timing of payment to the vendors provided critical support
        to the State’s case. The evidence showed that defendant expedited the process for getting the
        vendors paid as soon as possible. According to several of the State’s witnesses, vendors
        working for the county usually received checks at least several days after submitting invoices,
        and vendors were not paid until they had actually performed the work they were hired to do
        and submitted invoices. But in the case of these contracts, defendant, through Abbasi, ensured
        that checks were paid out almost immediately upon the contracts being approved—and before
        any work had been performed. The unusual urgency with which the money was paid out to
        these vendors, and still more importantly the fact that the vendors were paid before they
        performed any work whatsoever, could lead a rational trier of fact to conclude that the vendors
        were never expected to perform the work in the first place.
¶ 187       Defendant has answers to all of the State’s evidence, but as we explain below, we find them
        to be unavailing.
¶ 188       Defendant cites Rolston, 113 Ill. App. 3d 727, to support her argument that the State’s
        evidence proved nothing more than a breach of contract. In Rolston, three homeowners ordered
        windows from the defendant and paid him, but the defendant did not order the windows from
        the dealer. Id. at 728-30. But the defendant explained that he had not yet ordered the windows
        because he was waiting for 100 windows to be ordered; if he ordered more than 100 from the
        dealer, he would not have to pay for shipping costs. Id. at 729-30. Here, unlike Rolston, there
        was no reasonable explanation for the surreptitious, expedited contracting process in which
        defendant engaged, let alone for her personally benefitting from contracts issued to unqualified
        or nonexistent companies.
¶ 189       Defendant also contends that there was a reasonable explanation for the vendors failing to
        perform under the contracts because “media coverage and the active criminal investigations
        intervened.” But none of the vendors said that they did not perform because of media scrutiny
        or the investigation. To the contrary, the evidence showed that most did nothing because
        nothing was expected of them. And defendant fails to explain how increased scrutiny of the
        contracts would mean that less work would be done. If anything, scrutiny would have
        compelled the vendors to do the work they were supposed to do—thereby justifying the

                                                   - 24 -
        contracts—if, in fact, the contracts were legitimate. In any event, even if defendant’s take on
        the evidence here were a permissible one, the trial court was not required to accept it. See
        Siguenza-Brito, 235 Ill. 2d at 229 (“[T]he trier of fact is not required to accept any possible
        explanation compatible with the defendant’s innocence and elevate it to the status of
        reasonable doubt.”).
¶ 190       Defendant also argues that her signature on various documents necessary for approval of
        the contracts proved nothing because “the evidence established that these documents were
        generated by and under the direction of Eugene Mullins.” It is true that Goldsmith testified that
        Mullins directed her to draft several of the justification letters. But defendant ignores the other
        evidence showing her intent: signing justification letters for numerous unqualified and even
        nonexistent vendors, receiving county funds via checks made out to her own companies,
        asking Abbasi how to circumvent the board, enlisting Abbasi to help her expedite the
        contracts, suggesting to Givens that the energy grant money be used for outreach (and then
        ignoring his response that it could not be used for that purpose), and receiving money from one
        of Harris’s companies after signing justification letters and 29A forms for other companies
        belonging to him. Viewing the evidence in the light most favorable to the State, we cannot say
        that it proved Mullins’s intent alone without proving defendant’s involvement as well.3
¶ 191       Finally, defendant argues that her efforts at expediting the rate at which vendors were paid
        and eluding board scrutiny could simply reflect “a concern that the County Board would not
        approve or would delay these projects for political reasons, not a concern that there was
        anything wrong with the contracts themselves.” Defendant would have us view the fact that
        each of the contracts was just under $25,000 in isolation. But the fact that the contracts were
        under $25,000 was just one piece of evidence tending to show her intent, along with the fact
        that her company personally benefitted from the contracts, that she steered contracts to shell
        companies owned by one of her business associates, that few of the vendors did any work
        whatsoever, and that she pushed to ensure that the vendors were paid immediately upon their
        being awarded contracts. In any event, the reason for the expedited contracting process was a
        question of fact left to the trial court to resolve. The trial court’s interpretation of the evidence
        was by no means unreasonable.
¶ 192       We recognize that this was a circumstantial case, but most cases of this nature are. People
        rarely advertise their criminal intent. Defendant could pick apart various pieces of evidence
        and, viewing them in isolation, argue that they prove nothing. It is true that designating a
        contract as a sole-source contract or valuing a contract at just below $25,000 are not, in and of
        themselves, crimes (though structuring contracts to avoid competitive bidding procedures is,
        as discussed below). It is apparently true that the prepayment of vendors is not illegal, even if it
        is a departure from the normal practice. And it is always within the realm of theoretical
        possibility that the vendors eventually would have performed these contracts but simply did
        not have the chance to do so before the government began its investigation.
¶ 193       But the able and experienced trial judge considered all of the evidence and made a
        common-sense appraisal of how the pieces fit. Taken together, the evidence showed an
        alarming pattern of valuing contracts at just a hair below the board-approval trigger of

            Defendant does not challenge the trial court’s finding that Mullins and defendant were
            3

        accomplices, thereby forfeiting any such contention on appeal. See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6,
        2013); People v. Falletti, 2012 IL App (4th) 120107, ¶ 21 (points not argued on appeal are forfeited).

                                                       - 25 -
        $25,000; designating contracts as sole-source that did not seem to require any specialized skill
        whatsoever; awarding those contracts to companies that, to say the least, did not appear
        uniquely qualified to perform them; rushing payments to those companies before they had
        even begun work; and either personally profiting from the awarding of those contracts or
        enriching Mullins, defendant’s accomplice. And beyond all of that, these vendors had either
        done no work at all on the contracts or, at most, negligible work that could be reasonably
        viewed as mere window dressing.
¶ 194        Taking the evidence in the light most favorable to the State, we conclude that a rational
        trier of fact could have found, from this evidence, that defendant intended to steer these
        contracts to vendors with the intention that the vendors would not perform the work. See Ross,
229 Ill. 2d at 272.4

¶ 195                                       2. Value of Property
¶ 196       Defendant also challenges the sufficiency of the State’s evidence establishing that the
        value of the property she stole from the county exceeded $100,000. When a charge of theft of
        property exceeding a specific value is brought, the value of the property is an element of the
        offense to be resolved by the trier of fact. 720 ILCS 5/16-1(c) (West 2010); People v. Perry,
        224 Ill. 2d 312, 320 (2007). Depending on the value of the property, theft may be punished as a
        misdemeanor or a Class 4, 3, 2, 1, or X felony. Perry, 224 Ill. 2d at 320. In this case, counts III
        and IV were Class X felonies because theft of government property exceeding $100,000 in
        value is a Class X felony. 720 ILCS 5/16-1(b)(6.1) (West 2010).
¶ 197       As with any other element of the offense, the trial court’s findings of fact on this point will
        be upheld unless we find that no rational trier of fact could have made this finding beyond a
        reasonable doubt. Ross, 229 Ill. 2d at 272.
¶ 198       Defendant does not argue that the contracts taken together were worth less than $100,000
        or that she should not be held accountable for the value of certain contracts because the State
        failed to prove her involvement with those contracts. Instead, defendant argues that, with
        respect to the seven vendors to whose testimony the parties stipulated, “several indicated that

            4
              Arguably, it was not necessary for the State to even prove that the contracted work was not
        intended to be performed; the fact that the work was procured through fraud may have been enough, by
        itself, to show intent to deprive the county of the “use or benefit” of its money. In People v. Haissig,
        2012 IL App (2d) 110726, ¶¶ 23, 35, this court held that employees of Abbott Laboratories, who had an
        undisclosed interest in an outside vendor that should have disqualified that vendor from receiving
        contracts from Abbott, committed theft by deception when that outside vendor obtained a contract from
        Abbott, even though that outside vendor performed the agreed-upon work to Abbott’s satisfaction. The
        court reasoned that the “use or benefit” of the company’s money was to procure a vendor that
        legitimately deserved the business, not one that procured the work through fraud or deception, so it was
        irrelevant that the vendor actually performed its end of the bargain. Id. ¶ 23. We do not reach the
        applicability of Haissig to this case for several reasons. First, the State never argued this theory of
        liability or so much as cited Haissig. Second, Haissig applied to private contracting, not a
        public-contract setting such as this one, and we are reluctant to extend Haissig to a different context
        without the benefit of adversarial presentation. Third, we have rejected defendant’s argument on the
        question of intent in any event, so even if defendant is correct that the State was required to prove
        defendant’s intent that the work would not be performed in this case, we have already found that the
        State presented sufficient evidence on this element.

                                                      - 26 -
        some services had been performed” and that Anewishki testified that CGC and Arrei
        performed services under the contract.
¶ 199       Defendant fails to explain how, exactly, we should reduce the value of the property taken in
        proportion with the services rendered. The only evidence regarding the value of any services
        actually rendered came from Anewishki, who said that the work she did for the CGC contract
        was worth at least the full contract price. But the trial court expressly found her testimony to be
        incredible. And even if we discount the $24,975 CGC contract, the other contracts still well
        exceeded the $100,000 threshold.
¶ 200       Defendant also argues that “[t]here was no testimony from the remaining *** vendors
        regarding what services were performed.” While the State did not present evidence of the other
        work performed under the contracts, that is because there was none to be found. As Blanchard
        testified, his investigation uncovered no substantive work done by anyone except the proposals
        and the Internet research done by Anewishki.5
¶ 201       Defendant has provided us no basis to disturb the trial court’s finding on this point. We
        cannot say that the trial court’s findings were so improbable or unsatisfactory that no rational
        factfinder would have adopted those findings. Siguenza-Brito, 235 Ill. 2d at 225; Ross, 229 Ill.
2d at 272.

¶ 202                                            3. Deception
¶ 203        Next, defendant argues that her conviction for theft by deception under count IV must be
        reversed because the State failed to prove that she deceived the county by, as the indictment
        alleged, “creating a false impression upon the [county] and others *** that there were
        legitimate vendor contracts between the [county] *** which the defendant did not believe to be
        true.”
¶ 204        At the outset, we note that defendant has not clearly framed her argument on appeal. It
        appears that defendant does not argue that the State failed to prove that she engaged in any
        deception at all. Rather, it seems as though defendant is arguing that the State’s proof failed to
        establish the specific deception alleged in the indictment. Generally, that kind of argument
        would be framed more properly as a claim that the State’s evidence at trial fatally varied from
        the allegations of the indictment. See, e.g., People v. Montgomery, 96 Ill. App. 3d 994, 995-96
        (1981) (considering argument that State failed to prove that defendant assaulted specific
        person named in complaint as fatal variance argument rather than sufficiency-of-evidence
        argument). But defendant does not use the phrase “fatal variance” or cite any authority dealing
        with a fatal variance. Nor does defendant argue that the State’s evidence was insufficient to
        prove any deception at all, or cite any authority regarding the sufficiency of the evidence. In
        fact, defendant does not cite any authority at all in support of her argument.
¶ 205        “A reviewing court is entitled to have the issues clearly defined with pertinent authority
        cited and is not simply a depository into which the appealing party may dump the burden of
        argument and research.” People v. Hood, 210 Ill. App. 3d 743, 746 (1991). Accordingly,
        Illinois Supreme Court Rule 341(h)(7) (eff. Feb. 6, 2013) requires that an appellant’s brief
        contain “[a]rgument, which shall contain the contentions of the appellant and the reasons

            While defendant contends that we should disregard Blanchard’s testimony because it was
            5

        inadmissible, we will consider it for purposes of the sufficiency of the State’s evidence. We address the
        admissibility of Blanchard’s testimony in a later section of this opinion.

                                                       - 27 -
        therefor, with citation of the authorities and the pages of the record relied on.” The failure to
        cite any authority or to articulate an argument will result in forfeiture of that argument on
        appeal. See, e.g., People v. Olsson, 2014 IL App (2d) 131217, ¶ 16. As a result of defendant’s
        failure to clearly state her argument or cite any relevant authority, defendant has forfeited this
        argument.
¶ 206       But even if we were to disregard defendant’s forfeiture, we would find that the State
        presented more than sufficient evidence to prove the deception alleged in the indictment. “The
        term ‘deception,’ for purposes of the theft statute, means, inter alia, to knowingly ‘[c]reate or
        confirm another’s impression which is false and which the offender does not believe to be
        true,’ or ‘[f]ail to correct a false impression which the offender previously has created or
        confirmed,’ or ‘[p]revent another from acquiring information pertinent to the disposition of the
        property involved.’ ” People v. Kotlarz, 193 Ill. 2d 272, 302 (2000) (quoting 720 ILCS
        5/15-4(a), (b), (c) (West 1992)). The State sufficiently established defendant’s deception under
        any of these definitions.
¶ 207       The State’s evidence showed that defendant signed numerous letters justifying sole-source
        designations for work that was anything but unique and that praised the vendors’ experience
        and the need to use these specific vendors for the projects when, in reality, either the vendors
        had no experience, they were not even existing companies, or they did not perform any work to
        justify the contracts. Once defendant got signature authority, she also signed off on 29A forms
        when, in fact, no such work had been performed or would be performed. Thus, the State
        presented sufficient evidence that defendant created a false impression that the contracts at
        issue were legitimate vendor contracts when, in fact, they were not, and prevented the county
        from knowing that these companies receiving government funds were not, in fact, qualified to
        obtain these contracts in the preferential manner that they did. See id.

¶ 208                                   4. “With at Least Three Others”
¶ 209       Defendant also alleges that the State failed to prove that she committed theft “with at least
        three others known and unknown to the grand jury,” as alleged in counts III and IV. But once
        again, defendant has failed to clarify whether she is arguing that the State’s evidence fatally
        varied from the allegations in the indictment or whether the State presented insufficient
        evidence to prove that she should be held accountable for others’ actions.
¶ 210       In fact, the entirety of defendant’s argument is a single paragraph, most of which is a
        recitation of the trial court’s finding that the State failed to prove conspiracy with respect to
        counts I, II, III, V, and VI. Defendant offers no explanation for why this finding should be
        binding with respect to counts III and IV. For the same reasons that we laid out above,
        defendant has forfeited this claim, and it merits no consideration on appeal. See Ill. S. Ct. R.
        341(h)(7) (eff. Feb. 6, 2013); Olsson, 2014 IL App (2d) 131217, ¶ 16.

¶ 211                         5. Obtained or Exerted Unauthorized Control
¶ 212      Defendant next attacks her conviction in count III for theft (as opposed to theft by
        deception in count IV). As a reminder, a person commits theft when, among other things, she
        knowingly “[o]btains or exerts unauthorized control over property of the owner.” 720 ILCS
        5/16-1(a)(1) (West 2010). Defendant claims the State failed to prove that she obtained or
        exerted unauthorized control over the county’s funds.


                                                    - 28 -
¶ 213        Yet again, defendant has failed to support this argument with any citations to the record or
        to any relevant authority, as required by Illinois Supreme Court Rule 341(h)(7) (eff. Feb. 6,
        2013). Thus, as the State correctly points out, defendant has forfeited this argument. See, e.g.,
        Olsson, 2014 IL App (2d) 131217, ¶ 16; People v. Sprind, 403 Ill. App. 3d 772, 779 (2010).
¶ 214        Leaving aside defendant’s forfeiture, we disagree with her argument that the State failed to
        prove that she exerted unauthorized control over the county’s funds. Defendant claims that the
        State could not establish that she exerted unauthorized control over the county’s money
        because “the payments made on the contracts were made by the Comptroller’s Office.”
¶ 215        Defendant’s argument misses the point. It does not matter that the comptroller’s office
        actually paid out the funds. The State was not required to prove that defendant, rather than the
        county, paid out the funds. Rather, it was required to show that defendant obtained or exerted
        control over the county’s property (i.e., the checks) and that such control was unauthorized.
¶ 216        We turn first to the question of control. For purposes of theft, the concept of obtaining or
        exerting control “includes but is not limited to the taking, carrying away, or the sale,
        conveyance, or transfer of title to, or interest in, or possession of property.” 720 ILCS 5/15-8
        (West 2010). This concept applies “to the initial taking or carrying away [citation], and *** the
        unauthorized possession need not begin at the time of the original taking.” People v. Snow, 21
Ill. App. 3d 873, 876 (1974). It does not matter how briefly the defendant controlled the
        property, as long as the defendant did have control at some point. See People v. Murray, 262
Ill. App. 3d 1056, 1061 (1994) (“[T]o establish the crime of theft the State must prove that the
        defendant obtained ‘unauthorized’ control, however brief, over the property of another with
        the intent to permanently deprive the owner of the use and benefit thereof.” (Emphasis
        added.)).
¶ 217        In this case, the evidence showed that, regardless of what entity wrote the checks, all of the
        funds were, at some point, either in defendant’s control or in the control of her accomplice.
        With respect to the money from the CGC and Arrei contracts, those funds were put into bank
        accounts controlled by defendant. Abbasi also testified that he delivered the checks made out
        to CGC, Arrei, Render, and Peery to defendant, giving her actual, physical possession of the
        county’s property. That her possession of these checks may have arisen after the initial taking
        does not defeat her conviction. Likewise, Mullins, whom the trial court found to be defendant’s
        accomplice, physically possessed and delivered checks to Borner, Demos, Peery, and Render.
        Thus, either defendant or her accomplice possessed the county’s property at some point.6
¶ 218        We now turn to the question of whether defendant’s control was unauthorized. While the
        term “unauthorized” is not defined for purposes of theft, the definition of “owner” sheds some
        light on when control will be authorized. “ ‘[O]wner’ means a person, other than the offender,
        who has possession or any other interest in the property involved, even though such interest or
        possession is unlawful, and without whose consent the offender had no authority to exert

            6
             Because we have found that defendant obtained control of county money either through the
        deposit of such money into her company’s accounts, by her physical possession of the CGC, Arrei,
        Render, and Peery checks, or by her accomplice Mullins’s physical possession of the Borner, Demos,
        Peery, and Render checks, and because the sum value of all of this money far exceeds the $100,000
        threshold to support her conviction, we need not reach the more complicated question of whether
        defendant “exerted *** control” of the money by virtue of her authorization of the vendor contracts in
        her official capacity with the county.

                                                     - 29 -
        control over the property.” (Emphasis added.) 720 ILCS 5/15-2 (West 2010). Thus, the
        property’s owner is one who can give authority to the defendant to control the property; the
        defendant may be said to exercise authorized control when its owner gives consent. There is no
        argument here that a governmental entity could not be such an owner for the purposes of the
        theft statute, and of course it could be. See, e.g., Kotlarz, 193 Ill. 2d at 305 (state toll highway
        authority was “owner” of funds that were part of private company’s purchase of tollway land
        that were diverted to defendant under fraudulent commission scheme).
¶ 219        In the context of employees accused of theft, whether the employee’s conduct is authorized
        hinges on the scope of the employee’s authority. For example, in People v. Schueneman, 320
Ill. 127, 128 (1926), the defendant was a bookkeeper for a corporation called “O. D. Jennings
        & Co.” As bookkeeper, his duties included depositing the corporation’s funds into the bank. Id.
        at 129. The defendant had taken some of the corporation’s money. Id. At trial, the defendant
        sought to introduce evidence that O.D. Jennings, the president of the corporation, gave him a
        check and instructed the defendant to deliver it to a United States congressman as a bribe, but
        the trial court denied admission of that evidence. Id. at 130-31.
¶ 220        On appeal, the defendant argued that he should have been able to present evidence of
        Jennings’s instructions to show that his possession of the corporation’s money was authorized.
        Id. at 132. The Illinois Supreme Court disagreed, finding that Jennings’s instructions could not
        have authorized the defendant to take the corporation’s money:
                 “The ownership of the property was alleged to be in O. D. Jennings & Co., a
                 corporation. O. D. Jennings was not the corporation but only president and general
                 manager. He had no more right to misappropriate and convert to an unlawful use the
                 property of the corporation than the [defendant], and he could not confer any such right
                 on the [defendant]. The facts proposed to be proved constituted a conspiracy between
                 Jennings and the [defendant] to take the money of the corporation for the purpose of
                 bribing a congressman, defrauding the government, and defrauding the corporation
                 itself by the issue of checks to employees for money, a part of which was to be returned
                 to Jennings personally, for his own use. The proof that the money of O. D. Jennings &
                 Co. was taken for such purposes by the order and direction of the president of the
                 company would have constituted no defense for the [defendant].” Id.
        In other words, the defendant’s taking of the corporation’s money was not authorized because
        it was outside his authority to do so, and not even the president of the company could vest him
        with such authority.
¶ 221        Similarly, in People v. Hajostek, 49 Ill. App. 3d 148, 149 (1977), the defendant was a truck
        driver for a township who, as part of his duties, was permitted to use the township’s truck to
        deliver rock from a quarry to spread on township roads. But the “defendant did not have the
        authority to deliver township gravel to private individuals and did not have the authority to use
        the township truck for private purposes.” Id. at 150. The evidence at trial showed that the
        defendant used the truck to deliver gravel to a private individual in exchange for a fee. Id. The
        court held that the defendant’s use of the truck was unauthorized because “the use of the
        township truck for private purposes was beyond the scope of [the] defendant’s lawful
        authority.” Id. at 152.
¶ 222        By contrast, in People v. Lewandowski, 43 Ill. App. 3d 800, 804-05 (1976), the court held
        that the State failed to prove that the defendant’s exertion of control over federal government
        property was unauthorized where it was unclear whether the federal government’s rules

                                                     - 30 -
        permitted the defendant to resell the property. The defendant in Lewandowski was a
        purchasing agent for a college who, as part of his duties, bought surplus federal government
        property for the college. Id. at 800-01. The evidence showed that the defendant and his
        codefendant agreed to purchase some of the property and resell it to third parties at a profit,
        which the defendant would then return to the college. Id. at 801. The court held that the State
        failed to prove that defendant intended to exert unauthorized control of the property because
        the State failed to show that the federal government prohibited the surplus property to be resold
        to third parties. Id. at 804-05. The court noted that, if the federal government’s rules gave the
        defendant “authority to *** dispose of the property to [his] best advantage, whether by
        cannibalization, trade[-]in or sale, then *** the intention to exert unauthorized control was not
        established.” Id. at 805.
¶ 223        Each of Schueneman, Hajostek, and Lewandowski show that the issue of unauthorized
        control depends on the scope of the defendant’s authority, which depends on the authority
        given to him or her by the property’s owner. Only the property’s owner can give the defendant
        consent to obtain or exert control over his or her property.
¶ 224        In this case, Cook County owned the property (i.e., the funds given to the vendors). While
        defendant may have possessed the authority to sign justification letters and to sign off on
        invoices generally, she did not have the authority to misrepresent vendors’ qualifications in
        justification letters or sign off on payments to companies that had no intention of performing
        any work. Nor did defendant have the authority to accept kickbacks for steering phony
        contracts to vendors. And as shown by Schueneman, even if defendant’s superior had directed
        defendant to sign these specific justification letters—which defendant has never claimed, nor
        did the evidence demonstrate—her superior could not vest her with authority to do so, since the
        county itself owned the property, not any county official.
¶ 225        Notably, county rules permitted sole-source contracts to be awarded only “when the
        contract requires a contractor with a specialized skill or service or there is only one
        economically feasible source for the item or services.” Cook County Ordinance 07-O-47
        (approved July 10, 2007). Viewing the evidence in the light most favorable to the State, the
        trial court rationally concluded that the contracts at issue in this case did not require any
        specialized skill or service that would have justified the evasion of competitive bidding. In
        other words, the trial court found that the use of sole-source contracts for these vendors
        contravened county rules and regulations on competitive bidding. And, if any county “officer
        or employee” contracts for any services “contrary to the rules and regulations” governing
        competitive bidding, “such *** contract shall be void and of no effect.” 55 ILCS 5/5-36008
        (West 2010). In other words, no county employee, including defendant, could have made a
        contract in violation of county procurement regulations. By assisting in the formation of
        sole-source contracts that should have been subjected to competitive bidding, defendant acted
        outside the scope of her authority. Her actions could not have been authorized.
¶ 226        Defendant claims that her acts were authorized because, while there was evidence that she
        contributed to the issuance of checks being expedited, other county officials knew the checks
        were being issued and could have stopped the process. But the fact that others could have
        intervened to stop defendant’s criminal activity does not make it authorized. No person could
        have given her the authority to exert control over the county funds except the county. While her
        position as deputy chief of staff may have authorized her to make decisions regarding the
        expenditure and use of county funds, she had no authority to deliver funds to unqualified

                                                   - 31 -
        vendors pursuant to contracts that the county would not have entered into had she not
        misrepresented their qualifications.
¶ 227       For all of these reasons, we hold that the State presented sufficient evidence to convict
        defendant of theft under counts III and IV.

¶ 228                           B. Sufficiency of Evidence of Money Laundering
¶ 229        Defendant next challenges her conviction for money laundering. Relevant to this case, a
        person commits money laundering:
                      “(1) when, knowing that the property involved in a financial transaction represents
                  the proceeds of some form of unlawful activity, he or she conducts or attempts to
                  conduct such a financial transaction which in fact involves criminally derived
                  property:
                          ***
                          (B) where he or she knows or reasonably should know that the financial
                      transaction is designed in whole or in part:
                              (i) to conceal or disguise the nature, the location, the source, the ownership
                          or the control of the criminally derived property[.]” (Emphases added.) 720
                          ILCS 5/29B-1(a)(1)(B)(i) (West 2010).
¶ 230        The trial court found that the State proved money laundering via the evidence showing
        “money going through this Shorty Capone/Terrell Harris and some coming back to her own
        company.” The money “coming back to [defendant’s] own company” refers to the $5000
        check that Beatbangers, Harris’s company, wrote to CGC, defendant’s company, on April 28,
        2010, after Cook County had issued checks to Alliance and Urban Rapport, two other
        companies related to Harris.
¶ 231        In light of our above finding that the State proved defendant guilty of theft of county funds
        beyond a reasonable doubt, there can be no dispute that the county funds dispersed to Harris’s
        companies were criminally derived property or that defendant knew that the property had come
        from illegal activity. The only questions remaining, then, are whether defendant conducted a
        financial transaction and whether defendant knew or should have known that the transaction
        was designed to conceal or disguise the stolen money.
¶ 232        Under the plain language of the money laundering statute, defendant conducted a financial
        transaction when she deposited the $5000 Beatbangers check into CGC’s bank account. A
        “‘financial transaction’ *** includes a deposit, withdrawal, transfer between accounts,
        exchange of currency, *** or any other payment, transfer or delivery by, through, or to a
        financial institution.” (Emphasis added.) 720 ILCS 5/29B-1(b)(1) (West 2010). And a person
        “conducts” a financial transaction when he or she “initiat[es], conclud[es], or participat[es] in
        initiating or concluding a transaction.” 720 ILCS 5/29B-1(b)(5) (West 2010). Defendant’s
        deposit of the $5000 check, representing a kickback of part of the stolen county funds, was the
        conclusion of a financial transaction.
¶ 233        With respect to defendant’s knowledge of the concealment or disguise of the money, we
        have found no helpful Illinois case law. But we need not define the outer parameters of this
        statutory language to conclude that, in this case, the State met its burden of proving that the
        financial transaction was designed to conceal the source of the criminally derived property.


                                                     - 32 -
¶ 234        Here, defendant accepted county money and funneled it through her ostensibly legitimate
        business’s account. Moreover, the fact that the county money came back to her from
        Beatbangers, a company for whom CGC had previously performed work, suggests that
        defendant was attempting to conceal the kickback as a payment for legitimate work CGC had
        done for Beatbangers. Viewing the evidence in the light most favorable to the State, the trial
        court properly concluded that defendant knew that the deposit of the check into CGC’s account
        was designed to conceal its source.
¶ 235        And if we were to look to foreign authorities for guidance, we would reach the same
        conclusion. The federal money laundering statute, like Illinois’s money laundering statute,
        requires the government to prove that a defendant knew that a transaction was “designed in
        whole or in part *** to conceal or disguise the nature, the location, the source, the ownership,
        or the control of the proceeds of specified unlawful activity.” 18 U.S.C. § 1956(a)(1)(B)(i)
        (2006). Because the Illinois and federal money laundering statutes contain identical language,
        we may resort to federal case law as persuasive authority in interpreting our money laundering
        statute. See, e.g., Mashal v. City of Chicago, 2012 IL 112341, ¶ 27 (citing federal case law as
        persuasive authority where those decisions “interpret[ed] the same language as is contained in
        [Illinois’s] class action statute”).
¶ 236        Under federal law, evidence of a purpose to conceal can be shown in many ways,
        including:
                 “ ‘statements by a defendant probative of intent to conceal; unusual secrecy
                 surrounding the transaction; structuring the transaction in a way to avoid attention;
                 depositing illegal profits in the bank account of a legitimate business; highly irregular
                 features of the transaction; using third parties to conceal the real owner; a series of
                 unusual financial moves cumulating in the transaction; or expert testimony on practices
                 of criminals.’ ” United States v. Richardson, 658 F.3d 333, 340 (3d Cir. 2011) (quoting
                 United States v. Garcia-Emanuel, 14 F.3d 1469, 1475-76 (10th Cir. 1994)).
        Moreover, “funneling cash through an ostensibly legitimate business *** is ordinarily
        sufficient to prove a design to conceal the nature and source of the money.” Id. at 341.
¶ 237        Our application of the Illinois money laundering statute to the facts of this case is thus
        consistent with federal courts’ interpretation of identical language in the federal statute. The
        kickback from Terrell Harris to defendant—via a payment from Harris’s company,
        Beatbangers, to defendant’s company, CGC—was structured in such a way to give the
        appearance of legitimacy to what, in fact, was a kickback for steering government contracts to
        Harris.
¶ 238        But defendant maintains that the State failed to prove her guilty of conducting the financial
        transaction that was specified in the indictment. It is true that count VII of the indictment,
        charging money laundering, specified only one financial transaction: “placing funds in the
        client trust fund account of ‘Individual N’ who then paid out the funds to others known and
        unknown to the grand jury.” Based on the evidence at trial, it is undisputed that “Individual N”
        was Ramsen Isaac, Terrell Harris’s attorney.
¶ 239        Defendant’s argument is unclear and poorly defined. She ignores the fact that the trial court
        did not base its finding of guilt on Isaac’s transfer of funds through his IOLTA; the court based
        it on the money “coming back to [defendant’s] own company,” i.e., the $5000 check that
        Beatbangers wrote to CGC. But she makes no argument that the trial court’s finding of guilt
        based on evidence not specified in the indictment constituted a fatal variance from the

                                                    - 33 -
        indictment or that the variance prejudiced her. See, e.g., People v. Burdine, 362 Ill. App. 3d 19,
        23-24 (2005) (argument that evidence supporting conviction differed from allegations of
        indictment is fatal variance argument).
¶ 240       Instead, defendant cites People v. Fields, 339 Ill. App. 3d 689, 698 (2003), for the notion
        that when the State charges a defendant with money laundering, it must specify the acts
        constituting the financial transaction. But we do not see the relevance of Fields in this context.
        Fields dealt with the sufficiency of an indictment where the defendant has filed a pretrial
        motion to dismiss (id. at 696), meaning that the indictment had to strictly comply with the
        requirements of section 111-3(a) of the Code of Criminal Procedure of 1963 (725 ILCS
        5/111-3(a) (West 2000)). See People v. Wade, 2015 IL App (3d) 130780, ¶ 34 (“Where a
        defendant challenges an indictment prior to trial, the indictment must strictly comply with the
        requirements set forth in section 111-3.”). In this case, defendant filed no pretrial motion
        challenging the allegations in count VII. Her attack on the sufficiency of the indictment at this
        stage requires her to demonstrate that the allegations of the indictment were so vague that they
        deprived her of an opportunity to prepare her defense or placed her at risk of facing a future
        prosecution for the same conduct. People v. DiLorenzo, 169 Ill. 2d 318, 322 (1996).
¶ 241       Yet defendant makes no argument that the allegations of the indictment misled her in
        preparing her defense. And even if she had, the record would not support that argument, as
        defendant’s trial counsel prepared an explanation for the $5000 check from Beatbangers to
        CGC—that it represented prior work that CGC had done for Beatbangers. Nor do we find that
        defendant would be subjected to double jeopardy where the record shows that the $5000 check
        was litigated at trial. See People v. Guerrero, 356 Ill. App. 3d 22, 29 (2005) (“A prior
        prosecution can easily be proven by reference to the record, thereby protecting a defendant
        from being placed in double jeopardy.”).
¶ 242       Ultimately, we are left guessing as to the basis of defendant’s precise challenge to her
        money laundering conviction. “[A] reviewing court is entitled to have issues clearly defined
        with pertinent authority cited and cohesive arguments presented.” (Internal quotation marks
        omitted.) Barlow v. Costigan, 2014 IL 115152, ¶ 52. An appellant’s failure to argue a point
        “results in forfeiture of the issue,” and “[a]n issue that is merely listed or included in a vague
        allegations of error is not ‘argued.’ ” Vancura v. Katris, 238 Ill. 2d 352, 369-70 (2010); see
        also Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (requiring appellant’s brief to contain
        “[a]rgument, which shall contain the contentions of the appellant and the reasons therefor, with
        citation of the authorities and the pages of the record relied on”).
¶ 243       For all of these reasons, we find sufficient evidence to support defendant’s conviction for
        money laundering.7



            7
             We also note that defendant makes no meaningful argument that we should reduce her conviction
        based on the value of the money laundered. See 720 ILCS 5/29B-1(c) (West 2010) (sentence ranges for
        money laundering depend on amount of money laundered). Her only claim on this point is a single
        sentence reading, “[T]he CGC and Arrei transactions were not ‘in excess of $100,000’ as charged in
        Count 7.” Once again, we cannot ascertain if defendant is making a variance argument or a sufficiency
        of the evidence argument and we find that defendant has forfeited any claim that her sentence should be
        reduced. See People v. Nieves, 192 Ill. 2d 487, 503 (2000) (defendant forfeited argument where entire
        argument consisted of “a single sentence”).

                                                      - 34 -
¶ 244                     C. Sufficiency of Evidence of Unlawful Stringing of Bids
¶ 245       Next, defendant challenges the sufficiency of the State’s evidence to prove count XV,
        alleging the unlawful stringing of bids. A defendant commits unlawful stringing of bids when
        he or she knowingly strings or assists in stringing any contract or job order with a unit of local
        government or school district for the purpose of evading that unit of government’s bidding
        requirements. 720 ILCS 5/33E-18(a) (West 2010). “ ‘Stringing’ means knowingly structuring
        a contract or job order to avoid the contract or job order being subject to competitive bidding
        requirements.” 720 ILCS 5/33E-2(i-5) (West 2010).
¶ 246       Count XV alleged that defendant structured the contracts to avoid Cook County’s
        competitive bidding requirements by “divid[ing] two contracts worth [$100,000] each into
        eight contracts, each worth over [$24,900] but under [$25,000] and the purpose for doing so
        was to evade the requirements for Cook County board approval.” In convicting defendant of
        count XV, the trial court stated:
                “I find that the government has clearly met their burden of proof as to that. Dividing up
                these contracts to get them under the radar of the County Board to—in amounts under
                $25,000 has indeed been proven beyond a reasonable doubt. She’s found guilty of
                Count 15 as well.”
¶ 247       Defendant notes that dividing up the two larger contracts into smaller contracts under
        $25,000 was not evidence that she attempted to avoid competitive bidding requirements,
        because the evidence showed that pricing the contracts below $25,000 avoided Cook County
        board approval, whereas classifying the contracts as “sole source” avoided the competitive
        bidding process.
¶ 248       Defendant’s underlying premise is correct. Deliberately structuring the contracts so that
        each of them fell below $25,000 only avoided county board approval; it did not avoid
        competitive bidding. Testimony at trial revealed that contracts below $25,000 would still be let
        for some form of competitive bidding. While many competitive bidding laws (if not most) do
        have monetary thresholds, in this case, the evidence showed that the $25,000 threshold had
        nothing to do with competitive bidding. It was only the designation of contracts as sole-source
        contracts that avoided competitive bidding. The State concedes as much.
¶ 249       But other than pointing out that avoiding board approval is different than avoiding
        competitive bidding, defendant does not explain what remedy should result, nor does she
        couch this point in a proper legal argument. She has never claimed that the indictment was
        deficient—not pretrial, not posttrial, and not even on appeal. Nor does she argue a fatal
        variance, that the sole-source nature of the contracts impermissibly varied from the allegations
        of the indictment and cannot be relied on to support her conviction. As we have repeatedly
        found above, defendant’s failure to present any cogent argument or cite any relevant authority
        compels us to find that she has forfeited any such claims on appeal. Ill. S. Ct. R. 341(h)(7) (eff.
        Feb. 6, 2013); Olsson, 2014 IL App (2d) 131217, ¶ 16.
¶ 250       Nor does defendant argue that she suffered any prejudice from any deficiency in the
        indictment or variance in proof. We would find none, in any event. Virtually every count in
        this case was premised on defendant’s attempts to steer contracts to her chosen companies and
        to do so in secrecy. Her attempts to conceal these transactions necessarily included both
        avoiding competitive bidding and avoiding the scrutiny of the county board. There was no
        question, throughout the trial, that defendant would be litigating the validity of the sole-source


                                                    - 35 -
        justification letters; it was not as if this evidence came out of the blue, related only to count
        XV, and caught defendant off-guard.
¶ 251       Our supreme court has instructed us that “ ‘a reviewing court should not normally search
        the record for unargued and unbriefed reasons to reverse a trial court judgment.’ ” (Emphasis
        in original.) People v. Givens, 237 Ill. 2d 311, 323 (2010) (quoting Saldana v. Wirtz Cartage
        Co., 74 Ill. 2d 379, 386 (1978)). We will not review the sufficiency of the indictment, or any
        possibly fatal variance between the indictment and the proof, without a specific legal argument
        directing us to do so, supported by some citation to case law and the record.
¶ 252       To the extent defendant is arguing simply that the State failed to prove her guilty beyond a
        reasonable doubt on this count, that argument fails. The evidence of her guilt on bid stringing
        was overwhelming. The evidence showed that defendant went to painstaking efforts to falsely
        extol the virtues of the vendors in this case to justify the use of sole-source contracts, thereby
        avoiding competitive bidding. And Abbasi testified that he told defendant that sole-source
        contracts would avoid the necessity of competitive bidding. Thus, a rational trier of fact could
        easily find that defendant designated the contracts as “sole source” with the intent to avoid the
        county’s competitive bidding requirements.
¶ 253       We thus find that the evidence was sufficient to support defendant’s conviction on count
        XV and find any other argument regarding this count to be forfeited.

¶ 254                              D. Patrick Blanchard’s Testimony
¶ 255       Next, defendant contends that the trial court erred in admitting the testimony of Patrick
        Blanchard, Cook County’s inspector general. Specifically, defendant claims that Blanchard’s
        testimony was inadmissible because it was hearsay, it included improper opinions, it was not
        based on Blanchard’s personal knowledge, and it violated defendant’s right to confront the
        witnesses against her. We address each of defendant’s arguments.

¶ 256                                              1. Hearsay
¶ 257       Defendant argues that Blanchard’s testimony consisted of inadmissible hearsay. Defendant
        notes that Blanchard only learned about the vendor contracts through his interviews of the
        vendors, employees of Cook County, and the contents of various records that he subpoenaed
        during his investigation.
¶ 258       Hearsay is generally inadmissible. Ill. R. Evid. 802 (eff. Jan. 1, 2011). Illinois Rule of
        Evidence 801(c) (eff. Jan. 1, 2011) defines hearsay as an out-of-court statement offered in
        evidence to prove the truth of the matter asserted. Thus, when testimony about an out-of-court
        statement is not used to prove the truth of the matter asserted in the statement, that testimony is
        not hearsay. People v. Williams, 181 Ill. 2d 297, 313 (1998). One example of such nonhearsay
        testimony is when the prosecution offers testimony “for the limited purpose of showing the
        course of a police investigation where such testimony is necessary to fully explain the State’s
        case to the trier of fact.” Id. When an officer testifies as to his investigation, he may refer to the
        existence of conversations “even if a logical inference may be drawn that the officer took
        subsequent steps as a result of the substance of that conversation.” People v. Jones, 153 Ill. 2d
155, 160 (1992).
¶ 259       Here, Blanchard testified that he had conversations with various witnesses and reviewed
        various documents in order to explain the steps of his investigation. Thus, the State used his


                                                     - 36 -
        testimony to prove the steps leading from the initial investigation to defendant’s arrest, not to
        prove the truth of any of the statements witnesses made to Blanchard during his investigation.
¶ 260       And the trial court only considered his testimony for that limited purpose. At the hearing on
        defendant’s posttrial motion, the court said that it had considered Blanchard’s testimony only
        to “explain[ ] how the matter got from matters happening within the county to law
        enforcement’s attention.” The court expressly said that it “didn’t accept [his testimony] for the
        truth of the matter asserted, just [for] why he kept doing what he kept doing and [why] he kept
        investigating further.”
¶ 261       On review of a bench trial, we presume that the trial judge considered only properly
        admitted evidence unless the record affirmatively rebuts that presumption. People v. Naylor,
        229 Ill. 2d 584, 603-04 (2008); People v. Eddmonds, 101 Ill. 2d 44, 65-66 (1984). Here, where
        the trial court expressly indicated that it considered Blanchard’s testimony solely as an
        explanation of the steps of his investigation, we cannot say that this presumption has been
        rebutted.
¶ 262       Moreover, even if Blanchard’s testimony did consist of inadmissible hearsay, we would
        find that any erroneous consideration of that testimony by the trial court would be harmless.
        Each of the conversations relayed by Blanchard were conversations with witnesses who either
        testified to the same information at trial or to whose testimony defense counsel stipulated.
        Similarly, the State introduced each of the documents that Blanchard referenced during his
        testimony at trial without objection from defendant. Thus, even if the court did consider
        Blanchard’s testimony regarding his conversations with witnesses for the truth of the matter
        asserted, that evidence would have been cumulative of the properly admitted evidence at trial.
¶ 263       For example, defendant complains that Blanchard testified about “competitive bidding and
        the use of sole source contracts and justification letters,” but those matters were explained by
        Triche-Colvin, Goldsmith, Abbasi, and other witnesses. Defendant complains that Blanchard
        said that “little or no work was performed by the vendors under the contracts,” but that
        evidence was also revealed through the stipulations of numerous vendors, including Searcy of
        the IHDC, as well as Anewishki’s testimony regarding her work. Defendant says that
        Blanchard testified that Harris and Beatbangers had a relationship with defendant, but
        Anewishki testified to the same information. Defendant complains that Blanchard said that the
        approval process for these contracts deviated from the normal process, but that same evidence
        was introduced via the employees and officers of Cook County who testified at trial. Similarly,
        defendant claims that Blanchard should not have testified that it was unusual for vendors to be
        paid before performing work, even though the parties stipulated to Kravitz’s testimony as to
        the same fact.
¶ 264       Defendant also notes that Blanchard testified that the Federal Bureau of Investigation had
        subpoenaed records showing that there was “no activity” on Arrei’s account from January 1,
        2009, until January 2010, which the State used to prove Arrei’s illegitimacy. While those
        records themselves were not presented at trial, in substance, the same evidence was introduced
        via Arrei’s bank records at trial, which showed that very little money was kept in Arrei’s
        accounts.
¶ 265       Defendant claims that the admission of Blanchard’s testimony was not harmless because it
        “was the main evidence relied on by the State to prove that the work was not done, which was
        central to all of the charges.” There are two problems with this argument. First, defendant does
        not explain why it was improper for Blanchard to testify that he did not uncover any

                                                   - 37 -
        substantive work done by the vendors during his investigation. That testimony could not
        possibly be hearsay because Blanchard was not recounting a statement by anyone. See Ill. R.
        Evid. 801(a), (c) (eff. Jan. 1, 2011) (hearsay rule only applies to statements, i.e., oral, written,
        or nonverbal assertions). Instead, Blanchard testified that, as he reviewed documents, he did
        not find any work other than the proposals the various vendors had submitted and Anewishki’s
        Internet research. That is not hearsay.
¶ 266       Second, other pieces of evidence established the absence of work by most of the vendors.
        The evidence demonstrated that each of the vendors was paid so rapidly that they could not
        have performed any work before they were paid. The stipulations to the testimony of Borner,
        Demos, Searcy, and Peery all said that they performed little or no work under their contracts.
        Anewishki testified that she performed no work for Arrei other than completing its proposal
        for a contract. While she said that she performed the work under the CGC contract, the trial
        court did not accept her testimony that the work she described was the work for which CGC
        had been given the contract.
¶ 267       Because Blanchard’s allegedly inadmissible hearsay testimony was cumulative of other,
        properly admitted evidence at trial, any error in the admission of that testimony would have
        been harmless in any event. See, e.g., People v. Yancy, 368 Ill. App. 3d 381, 385 (2005)
        (“[T]he admission of hearsay *** testimony is harmless error when it is merely cumulative.”
        (Internal quotation marks omitted.)).

¶ 268                                              2. Lay Opinion
¶ 269        Next, defendant argues that Blanchard improperly offered his opinion about various pieces
        of evidence even though he had not been qualified as an expert. Specifically, defendant
        contends that Blanchard improperly opined that the contracts at issue were not the type that
        would necessitate using sole-source vendors, that little or no work had been performed under
        the contracts, that the Arrei justification letter contained false statements, that defendant was “a
        very strong person,” that the comptroller’s office was understaffed, and that the involvement of
        both CGC and Arrei was a “red flag.”
¶ 270        Illinois Rule of Evidence 701 (eff. Jan. 1, 2011) provides:
                      “If the witness is not testifying as an expert, the witness’ testimony in the form of
                  opinions or inferences is limited to those opinions or inferences which are (a) rationally
                  based on the perception of the witness, and (b) helpful to a clear understanding of the
                  witness’ testimony or the determination of a fact in issue, and (c) not based on
                  scientific, technical, or other specialized knowledge within the scope of Rule 702.”
        Illinois Rule of Evidence 702 (eff. Jan. 1, 2011) deals with the admission of expert testimony.
        There is no dispute that, in this case, the State did not attempt to have Blanchard testify as an
        expert.
¶ 271        We will assume without deciding, for argument’s sake, that Blanchard’s testimony
        constituted improper opinion evidence. Even making that assumption, however, we conclude
        that the admission of his testimony would have been harmless.
¶ 272        As we noted above, the trial judge presiding over a bench trial is presumed to consider only
        admissible evidence, absent evidence in the record showing that the judge considered improper
        evidence. Naylor, 229 Ill. 2d at 603-04. In this case, the trial court did not make any findings
        that indicated that it considered Blanchard’s opinions as evidence of defendant’s guilt. And at


                                                     - 38 -
        the hearing on defendant’s posttrial motion, the trial court clarified that it considered
        Blanchard’s testimony only as evidence of the investigation leading to defendant’s arrest.
        Because the trial court did not consider this allegedly improper evidence in finding defendant
        guilty, any error in its admission was harmless. See, e.g., People v. Leach, 2012 IL 111534,
        ¶ 149 (improper admission of opinion harmless at bench trial where opinion “had a negligible
        effect on [the court’s] verdict”); People v. Soteras, 295 Ill. App. 3d 610, 628 (1998) (even if
        court erred in admitting expert opinion at bench trial, that error was harmless because “[t]he
        trial court did not rely on the opinion of the *** expert in determining defendant’s guilt”).
¶ 273        Defendant offers no explanation for how the improper opinion evidence prejudiced her,
        except to say that it was important evidence establishing that none of the vendors performed
        work. But the fact that Blanchard did not find examples of work during his investigation was
        not an opinion; it was a fact. We reject defendant’s argument that the admission of Blanchard’s
        testimony constituted reversible error.

¶ 274                        3. Personal Knowledge and Confrontation Clause
¶ 275       Defendant also argues that Blanchard’s testimony was not based on his personal
        knowledge. See Ill. R. Evid. 602 (eff. Jan. 1, 2011) (“A witness may not testify to a matter
        unless evidence is introduced sufficient to support a finding that the witness has personal
        knowledge of the matter.”). But defendant’s argument about personal knowledge essentially
        reiterates her hearsay and opinion objections to Blanchard’s testimony. As we have already
        rejected those claims, we do not need to address them again under the rubric of Blanchard’s
        personal knowledge.
¶ 276       Finally, defendant argues that Blanchard’s testimony violated the confrontation clause
        because Blanchard testified to testimonial hearsay. See Leach, 2012 IL 111534, ¶ 77
        (confrontation clause bars admission of testimonial hearsay under certain circumstances). But
        we have already concluded either that Blanchard’s testimony was not hearsay or that its
        admission was harmless. We reach the same conclusions with respect to defendant’s
        confrontation clause challenge; to the extent that any error occurred, it was harmless beyond a
        reasonable doubt. See, e.g., People v. Stechly, 225 Ill. 2d 246, 304 (2007) (violations of
        confrontation clause via admission of testimonial hearsay subject to harmless-error analysis);
        People v. Peoples, 377 Ill. App. 3d 978, 986 (2007) (rejecting confrontation clause argument
        because evidence was not hearsay).

¶ 277                                      E. Excessive Sentence
¶ 278       Next, defendant challenges her sentence. She argues that the trial court “assumed the theft
        charges were Class X offenses and required at least a six year sentence.” See 720 ILCS
        5/16-1(b)(6.1) (West 2010) (theft of more than $100,000 of governmental property a Class X
        felony); 730 ILCS 5/5-4.5-25(a) (West 2010) (Class X felonies have range of 6 to 30 years’
        imprisonment). She claims that the trial court erred in making this assumption because the
        State failed to prove the value of the stolen property. We have rejected that argument above
        and, for that reason, reject defendant’s argument regarding her sentencing range.




                                                  - 39 -
¶ 279                                       F. One-Act, One-Crime
¶ 280        Finally, defendant contends, and the State agrees, that one of her theft convictions must be
        vacated under the one-act, one-crime doctrine. Under the one-act, one-crime doctrine, multiple
        convictions may not be entered for the same physical act. People v. Miller, 238 Ill. 2d 161, 165
        (2010). When two convictions are entered for the same act, “sentence should be imposed on
        the more serious offense and the less serious offense should be vacated.” People v. Artis, 232
Ill. 2d 156, 170 (2009).
¶ 281        Here, the State predicated counts III and IV on the same act—defendant’s theft of more
        than $100,000 of Cook County funds. Thus, one of those convictions must be vacated.
¶ 282        The State contends that we should vacate defendant’s theft count (count III) and affirm her
        theft by deception count (count IV) because theft by deception is the more serious offense.
        Defendant claims that count III is the more serious offense.
¶ 283        When determining which offense is more serious under the one-act, one-crime doctrine,
        our supreme court has laid out a two-step approach. First, we must look to the plain language
        of the statutes defining the offenses to determine whether one offense has a greater punishment
        than another and consider the offense with the greater possible punishment to be more serious.
        In re Samantha V., 234 Ill. 2d 359, 379 (2009). Second, if the punishments are the same, we
        consider which offense has the more culpable mental state. Id. If we cannot determine the more
        serious offense under either of these steps, then we must remand to the trial court to determine
        which offense is more serious. Id. at 379-80.
¶ 284        In this case, theft and theft by deception have identical sentencing ranges—they are both
        determined by the value of the property stolen. And they have the same mental state: an intent
        to permanently deprive the owner of the property of the use or benefit of the property. 720
        ILCS 5/16-1(a)(1)(A), (a)(2)(A) (West 2010). Because we cannot determine which offense is
        more serious, we must remand to the trial court for that determination.
¶ 285        The State claims that “[c]ommon sense dictates” that theft by deception is more serious
        because it involves conduct “far more culpable and premeditated” than theft. We disagree.
        While the acts proscribed by the theft and theft by deception provisions differ, they require the
        same level of premeditation. And the State cites no authority for the notion that theft by
        deception is more serious than theft by exerting unauthorized control over property. We
        remand to the trial court for a determination as to which count—count III or IV—should be
        vacated.

¶ 286                                        III. CONCLUSION
¶ 287       For the reasons stated, we affirm one of defendant’s convictions for theft (counts III and
        IV), as well as her sentences for those offenses. We vacate one of her theft convictions
        pursuant to the one-act, one-crime doctrine and remand with directions to determine which of
        her two theft convictions is less serious and should thus be vacated. We affirm her convictions
        for money laundering (count VII) and unlawful stringing of bids (count XV).

¶ 288      Affirmed in part, vacated in part, and remanded.




                                                   - 40 -